 



EXHIBIT 10.1

[*Confidential treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

COLLABORATION AND LICENSE AGREEMENT

By and Between

PHARMACIA & UPJOHN COMPANY

And

NASTECH PHARMACEUTICAL COMPANY, INC.





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

           
ARTICLE 1 INTERPRETATION
    1    
ARTICLE 2 SCOPE OF RELATIONSHIP AND GRANT OF RIGHTS
    10    
2.1) Scope of Relationship and Grant of Rights
    10    
2.2) Sublicense Rights
    10    
2.3) Nastech Reserved Rights
    10    
2.6) Certain Covenants of Nastech
    12    
2.7) Certain Covenants of Pharmacia
    13    
2.8) Section 365(n) of the Bankruptcy Code
    13    
2.9) Nastech’s Right to Use Certain Pharmacia Data Outside the Field
    13    
2.10) Pharmacia’s Right to Use Certain Nastech Data in the Field
    13    
ARTICLE 3 DEVELOPMENT OVERSIGHT COMMITTEE
    14    
3.1) Development Oversight Committee
    14    
3.2) Development Oversight Committee Responsibilities
    14    
3.3) Decision Making; Administrative Matters
    14    
ARTICLE 4 DEVELOPMENT OF LICENSED PRODUCTS
    15    
4.1) Cooperation Regarding Development
    15    
4.2) Development Responsibilities
    16    
4.3) Global Development Plan
    16    
4.4) Development Activities
    16    
ARTICLE 5 COMMERCIALIZATION OF LICENSED PRODUCTS
    17    
5.1) Responsibility for Commercialization of Collaboration Product
    17    
5.2) Commercialization Committee
    18    
5.3) Commercialization Committee Responsibilities
    18    
5.4) Decision Making
    18    
5.5) Dispute Resolution
    18    
5.6) Global Commercialization Plan
    18    
5.7) Detailing
    19    
5.8) Promotional Expenditures
    19    
5.9) Orders; Recognizing Sales
    19    
ARTICLE 6 MANUFACTURE AND SUPPLY
    20    
6.1) Responsibility for Development Supply
    20    
6.2) Responsibility for Commercial Supply of API
    20    
6.3) Responsibility for Commercial Supply of Finished Product
    20    
ARTICLE 7 REGULATORY MATTERS
    22    
7.1) Ownership
    22    
7.2) Regulatory Coordination
    22    
7.3) Pharmacovigilance
    23  

 



--------------------------------------------------------------------------------



 

           
ARTICLE 8 LICENSE FEES AND MILESTONES
    24    
8.1) Upfront License Fees
    24    
8.2) Equity Purchase
    24    
8.3) Development Milestone Payments
    25    
8.4) Sales Milestone Payments
    26    
ARTICLE 9 SALES-BASED COMPENSATION
    26    
9.1) Royalties
    26    
9.2) Duration of Obligation to Pay Sales-Based Compensation
    27    
9.3) Minimum Sales
    28    
9.4) Royalty Reports; Payments
    29    
9.5) Interest on Late Payments
    29    
9.6) Taxes
    29    
9.7) Records; Audits
    29    
9.8) Currency of Payment
    30    
9.9) Third Party Licenses
    30    
9.10) Compulsory License
    30    
9.11) Royalty Credit for Sample Costs
    31    
ARTICLE 10 INTELLECTUAL PROPERTY RIGHTS
    31    
10.1) Disclosure of Program Inventions
    31    
10.2) Ownership of Program Inventions
    31    
10.3) Ownership of Trademarks
    32    
10.4) Assignment of Program Inventions
    32    
10.5) Prosecution Patent Rights
    32    
10.6) Prosecution Costs
    33    
10.7) Cooperation
    34    
10.8) Notice of Issuance
    34    
10.9) No Implied Rights
    34    
10.10) Assertion of Patent Infringement
    34    
10.11) Third Party Infringement Suit
    36    
10.12) Cooperation
    36    
10.13) No Obligation to Prosecute
    36    
ARTICLE 11 CONFIDENTIALITY
    36    
11.1) Confidential Information
    36    
11.2) Disclosure
    37    
11.3) Exceptions
    37    
11.4) Terms of Agreement
    38    
11.5) Publications
    38    
11.6) Delay
    38    
11.7) Press Releases
    38    
11.8) Termination of Prior Agreement
    39  

 



--------------------------------------------------------------------------------



 

           
ARTICLE 12 TERM AND TERMINATION
    39    
12.1) Term
    39    
12.2) Pharmacia’s Unilateral Termination Right
    40    
12.3) Termination For Material Breach
    40    
12.4) Termination Upon Bankruptcy
    40    
12.5) Termination Relating to Competitive Product
    41    
12.6) Rights of Pharmacia Upon Regularly Scheduled Termination
    42    
12.7) Grant Backs to Nastech
    42    
12.8) Other Residual Rights
    45    
12.9) Certain Consequences of Termination
    46    
12.10) Disposal of Inventory
    47    
12.11) Preservation of Rights upon Termination
    47    
ARTICLE 13 DISPUTE RESOLUTION
    47    
13.1) Non-Binding Mediation
    47    
ARTICLE 14 REPRESENTATIONS, WARRANTIES AND COVENANTS
    48    
14.1) Representation of Authority; Consents
    48    
14.2) No Conflict
    48    
14.3) Knowledge of Pending or Threatened Litigation
    48    
14.4) Additional Representations and Warranties of Nastech
    48    
14.5) Additional Warranty by Pharmacia
    49    
14.6) Disclaimer of Warranty
    50    
14.7) Notwithstanding
    50    
ARTICLE 15 INDEMNIFICATION
    50    
15.1) Indemnification
    50    
15.2) Indemnification Procedures
    51    
ARTICLE 16 CONDITIONS
    51    
16.1) HSR Filing
    51    
16.2) HSR-Related Definitions
    52    
ARTICLE 17 MISCELLANEOUS
    52    
17.1) Entire Agreement; Amendments
    52    
17.2) Notices
    52    
17.3) Force Majeure
    53    
17.4) Compliance with Export Regulations
    53    
17.5) Choice of Law: Jurisdiction
    53    
17.6) Assignment
    54    
17.7) Consequences of a Triggering Event
    54    
17.8) Non-Solicitation
    55    
17.9) Joint Committees
    55  

 



--------------------------------------------------------------------------------



 

             
17.10) No Strict Construction
    55    
17.11) Headings
    55    
17.12) Severability
    55    
17.13) No Consequential Damages
    55    
17.14) General Provisions
    56    
[17.15) Employees and Agents
    56    
17.16) Patent Markings on Collaboration Product
    56    
17.17) Whole Agreement
    57  

SCHEDULE A
SCHEDULE B
SCHEDULE 2.4
SCHEDULE 4.3
SCHEDULE 4.5
SCHEDULE 9.1
SCHEDULE 12.5

 



--------------------------------------------------------------------------------



 



COLLABORATION AND LICENSE AGREEMENT

     This Collaboration and License Agreement dated the 1st day of February,
2002 (the “Execution Date”) is by and between Pharmacia & Upjohn Company, a
corporation organized and existing under the laws of the State of Delaware and
having a place of business at 100 Route 206 North, Peapack, New Jersey 07977
(“Pharmacia”), and Nastech Pharmaceutical Company, Inc., a corporation organized
and existing under the laws of the State of Delaware and having its principal
office at 45 Adams Avenue, Hauppauge, New York 11788 (“Nastech”).

RECITALS

     WHEREAS, Nastech is currently developing a product containing the Compound
(as defined below) for the treatment of sexual dysfunction;

     WHEREAS, Pharmacia and/or its Affiliates are engaged in the research,
development, production and sale of a wide range of pharmaceutical products;

     WHEREAS, Nastech and Pharmacia wish to enter into a licensing and
collaboration arrangement regarding the development and commercialization of the
Collaboration Product in the Field (as defined below), all on the terms and
conditions set forth herein.

     NOW, THEREFORE, Nastech and Pharmacia, intending to be legally bound,
hereby agree as follows:

ARTICLE 1

INTERPRETATION

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

“Affiliate” means any corporation, company, partnership, joint venture and/or
firm which controls, is controlled by, or is under common control with a
specified person or entity. For purposes of this definition, “control” shall be
presumed to exist if one of the following conditions is met: (a) in the case of
corporate entities, direct or indirect ownership of at least fifty percent (50%)
of the stock or shares having the right to vote for the election of directors,
and (b) in the case of non-corporate entities, direct or indirect ownership of
at least fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities.

“Business Day” means a day on which banking institutions in New York, New York
are open for business.

1



--------------------------------------------------------------------------------



 



“Change of Control” means (a) a merger or consolidation of a Party which results
in the voting securities of such Party outstanding immediately prior thereto
ceasing to represent at least fifty percent (50%) of the combined voting power
of the surviving entity immediately after such merger or consolidation, (b) a
Third Party becoming, directly or indirectly, the beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of a Party or otherwise designating more than fifty percent (50%) of a Party’s
board of directors, or (c) the sale or other transfer of all or substantially
all of a Party’s assets which relate to this Agreement to a Third Party.

“Collaboration Product” means a Licensed Product that is Developed and/or
Commercialized in the Field pursuant to the terms of this Agreement.

“Commercialization” or “Commercialize” means any and all activities directed to
marketing, promoting, distributing, offering for sale and selling a product,
importing a product for sale, conducting Phase IIIB Studies and Phase IV
Studies, manufacturing for commercial sale, and interacting with Regulatory
Authorities regarding the foregoing. When used as a verb, “Commercialize” means
to engage in Commercialization.

“Commercialization Committee” means the committee formed pursuant to Section
5.2.

“Commercially Reasonable and Diligent Efforts” means (a) such diligent and
conscientious endeavors as, consistent with standards of good faith and
reasonableness under the attendant circumstances, are appropriate to attempt to
accomplish the stated result and (b) with respect to the research, development,
manufacture, regulatory approval, commercialization and other exploitation of
the Collaboration Product, such efforts and resources as are commonly used in
the pharmaceutical industry for an ethical drug of similar commercial potential
at a similar stage in its lifecycle, taking into consideration its safety and
efficacy, its cost to develop, the competitiveness of alternative products, its
proprietary position, the likelihood of regulatory approval, its profitability
and all other relevant factors. Commercially Reasonable and Diligent Efforts
shall be determined on a market-by-market basis for each Collaborative Product,
as applicable.

“Competitive Product” means any prescription pharmaceutical product, other than
a Collaboration Product, which is delivered intranasally and is being Developed
or Commercialized at any time following the Effective Date for the treatment of
male erectile dysfunction (or if a Collaboration Product receives Regulatory
Approval for the treatment of female sexual dysfunction, then for the treatment
of female sexual dysfunction).

“Competitive PDE V Product” means any prescription pharmaceutical product that
is determined to be an inhibitor of the human PDE-V enzyme subtype [*] compared
to any other human receptor, enzyme or ion channel subtype. The Parties shall
mutually agree upon the



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.    

2



--------------------------------------------------------------------------------



 



appropriate assay protocols for purposes of determining whether a particular
compound is a Competitive PDE V Product.

“Compound” means apomorphine, including, without limitation, its salts, esters,
metabolites, derivatives, isomers, hydrates, solvates, polymorphs and prodrugs
thereof.

“Compulsory License” means a compulsory license under Nastech Technology
obtained by a Third Party through the order, decree, or grant of a competent
governmental authority or court, authorizing such Third Party to develop, make,
have made, use, sell, offer to sell or import Collaboration Product in the
Territory or in any portion thereof.

“Confidential Information” means all proprietary materials, know-how or other
information (whether or not patentable) regarding a Party’s technology,
products, business information or objectives relating to Licensed Product.
Disclosures of Confidential Information may be made by written, graphic, oral,
electronic or in any other form. The terms of this Agreement shall be considered
Confidential Information of each Party.

“Control” or “Controlled” means with respect to any (a) material, item of
information, method, data or other know-how, or (b) intellectual property right,
in each case the possession (whether by ownership or license, other than
pursuant to this Agreement) by a Party or its Affiliates of the ability to grant
to the other Party access and/or a license as provided herein under such item or
right without violating the terms of any agreement or other arrangement with any
Third Party existing before or after the Execution Date.

“Development” or “Develop” means, preclinical and clinical drug development
activities, including, among other things: test method development and stability
testing, toxicology, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control development,
statistical analysis and report writing, conducting clinical trials for the
purpose of obtaining Regulatory Approval, product approval and registration, and
regulatory affairs related to the foregoing. When used as a verb, “Develop”
means to engage in Development. For clarity, Development does not include Phase
IIIB Studies or Phase IV Studies.

“Development Oversight Committee” means the committee formed pursuant to
Section 3.1.

“Development Cost” means all costs and expenses incurred in connection with all
studies or activities performed following the Effective Date in accordance with
the Global Development Plan for the Development of a Collaboration Product in
the Field, including without limitation the cost of Collaboration Product for
use in pre-clinical and clinical studies.

“Effective Date” means the HSR Clearance Date (as defined in Article 16) or, if
the Parties mutually agree that an HSR Filing is not required, the date of such
mutual written agreement.

“Execution Date” shall have the meaning set forth in the introduction paragraph
of this Agreement.

3



--------------------------------------------------------------------------------



 



“FDA” means the United States Food and Drug Administration, or a successor
agency thereto.

“Field” means the prevention, treatment, diagnosis or control of sexual
dysfunction in humans, including, but not limited to, male erectile dysfunction
and female sexual dysfunction.

“First Commercial Sale” means the first shipment of commercial quantities of the
first Collaboration Product sold on arm’s length terms to a Third Party by
Pharmacia or its Sublicensees in any country in the Territory after Regulatory
Approval has been obtained for such Collaboration Product in such country. Sales
for test marketing, sampling and promotional uses, clinical trial purposes or
compassionate or similar use shall not be considered to constitute a First
Commercial Sale.

“Fully Allocated Manufacturing Cost” or “FAMC” shall have the meaning provided
such term in the Supply Agreement.

“GAAP” means the then current United States generally accepted accounting
principles, consistently applied. All financial determinations made under this
Agreement shall be made in accordance with GAAP.

“Global Commercialization Plan” means the plan and budget for the
Commercialization of the Collaboration Product in the Field to be prepared
pursuant to Section 5.6.

“Global Development Plan” means the plan for the Development of Collaboration
Product to be prepared pursuant to Section 4.3.

“IND” means (a) (i) an Investigational New Drug Application, as defined in the
U.S. Federal Food, Drug, and Cosmetic Act, as amended from time to time, and the
regulations promulgated thereunder, that is required to be filed with the FDA
before beginning clinical testing of a Collaboration Product in human subjects,
or any successor application or procedure and (ii) any counterpart of a U.S.
Investigational New Drug Application in any other country in the Territory, and
(b) all supplements and amendments that may be filed with respect to the
foregoing.

“Joint Know-How” means confidential information and materials, including, but
not limited to, (i) pharmaceutical and chemical products, (ii) technical and
non-technical data, and information relating to the results of tests, assays,
methods and/or processes, and (iii) drawings, plans, diagrams, specifications
and/or other documents containing said information and data, in each case which
is made jointly by employees, consultants or agents of Nastech or its Affiliates
and by employees, consultants or agents of Pharmacia or its Affiliates following
the Execution Date and in the course of Development or Commercialization of
Collaboration Product, but excluding the Joint Patents.

“Joint Patents” means all Patent Rights that claim Program Inventions and name
as inventors one or more employees, consultants or agents of Nastech or its
Affiliates together with one or more employees, consultants or agents of
Pharmacia or its Affiliates.

“Joint Technology” means Joint Know-How and Joint Patents.

4



--------------------------------------------------------------------------------



 



“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law or similar binding effect of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, domestic or foreign.

“Licensed Product” means any product that contains the Compound delivered
intranasally.

“Licenses” has the meaning provided such term in Section 2.1 hereof.

“Nastech Development Activities” means all of Nastech’s Development activities
required to manufacture Collaboration Product, including without limitation test
method development and stability testing, formulation, process development,
manufacturing scale-up, development stage manufacturing, and quality
assurance/quality control development, in each case in accordance with the
Global Development Plan.

“Nastech Know-How” means confidential information and materials, which is
Controlled by Nastech or its Affiliates, whether as of or after the Execution
Date, to the extent such is useful or necessary for the manufacture, testing,
use or sale in the Field of a Licensed Product or any component thereof,
including, but not limited to, (i) pharmaceutical or chemical products, (ii)
technical and non-technical data, and information relating to the results of
tests, assays, methods and/or processes, and (iii) drawings, plans, diagrams,
specifications and/or other documents containing said information and data. The
Nastech Know-How shall include the Joint Know-How to the extent Controlled by
Nastech.

“Nastech Owned Patents” means all Patent Rights, which are Controlled by Nastech
or its Affiliates, whether as of or after the Execution Date, and which contain
claims which would be infringed by the manufacture, use or sale of Licensed
Product, or any component thereof, in the Field, in the absence of this
Agreement. The Nastech Owned Patents as of the Execution Date are listed in
Schedule A.

“Nastech Patents” means the Nastech Owned Patents and the Joint Patents to the
extent Controlled by Nastech.

“Nastech Technology” means all Nastech Patents and Nastech Know-How.

“NDA” means (a) the single application or set of applications for approval
and/or pre-market approval to make and sell commercially a pharmaceutical
therapeutic product or delivery systems or device filed with the FDA, including
all information included in drug master files related to such application(s),
and any related registrations with or notifications to the FDA, and (b) any
counterparts to such applications filed with any other national or supranational
Regulatory Authority in the Territory.

“Net Sales” means, with respect to any Collaboration Product, the gross invoiced
sales in the Territory of such Collaboration Product by Pharmacia and its
Sublicensees beginning on the First Commercial Sale of such Collaboration
Product, less the following deductions to the extent included in the gross
invoiced sales or otherwise paid or incurred by Pharmacia or its Sublicensees:

5



--------------------------------------------------------------------------------



 

      (a)   discounts, retroactive price reductions, credits, rebates,
allowances, and adjustments;

      (b)   amounts repaid or credited to customers by reason of rejections or
returns of Collaboration Product;

      (c)   trade, quantity, or cash discounts or rebates allowed, given or
accrued (including but not limited to cash, governmental and managed care
rebates, and hospital and other buying group chargebacks);

      (d)   sales, excise, turnover, inventory, value-added and similar taxes
payable on the sale of such Collaboration Product, and import and customs
duties;

      (e)   transportation, importation, insurance and other handling expense
allowance equal to [*] of gross invoiced sales; and

      (f)   the portion of any management fees paid during the relevant time
period to group purchasing organizations that relate specifically to the sale of
the Collaboration Product to such organizations.

Use of Collaboration Product for promotional or sampling purposes and in
clinical trials contemplated under this Agreement shall not be considered in
determining Net Sales.

“Party” means Pharmacia or Nastech; “Parties” means Pharmacia and Nastech.

“Patent Rights” means all existing patents and patent applications and all
patent applications hereafter filed, including any continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.

“Pharmacia Know-How” means confidential information and materials, which is
Controlled by Pharmacia or its Affiliates, whether as of or after the Execution
Date, to the extent such is useful or necessary for the manufacture, testing,
use or sale of a Collaboration Product in the Field, or any component thereof,
including but not limited to (i) pharmaceutical or chemical products, (ii)
technical and non-technical data, and information relating to the results of
tests, assays, methods and/or processes, and (iii) drawings, plans, diagrams,
specifications and/or other documents containing said information and data. The
Pharmacia Know-How shall include the Joint Know-How to the extent Controlled by
Pharmacia.



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.    

6



--------------------------------------------------------------------------------



 



“Pharmacia Patents” means all Patent Rights which are Controlled by Pharmacia or
its Affiliates as of or after the Execution Date and which contain claims which
would be infringed by the manufacture, use or sale of Collaboration Product, or
any component thereof, in the Field in the absence of this Agreement. Unless the
context otherwise requires, Pharmacia Patents shall include the Joint Patents to
the extent Controlled by Pharmacia.

“Pharmacia Technology” means the Pharmacia Know-How and the Pharmacia Patents.

“Phase IIIB Study” means a clinical trial intended to enhance the commercial
profile of a product for a non-approved indication and not required or pivotal
for Regulatory Approval for the initial indication.

“Phase IV Study” means clinical, preclinical, epidemiological modeling, and
pharmacoeconomic studies that are designed to support marketing, publications,
or future labeling changes within an approved indication.

“Program Invention” means all patentable inventions and discoveries that are
conceived or reduced to practice by one or more employees, agents or consultants
of Nastech and/or one or more employees, agents or consultants of Pharmacia
under this Agreement in the course of performing the Development of a
Collaboration Product.

“Promotional Expenditures” means all direct promotion and sales force costs and
expenses incurred by Pharmacia in the Commercialization of Collaboration Product
in the Territory. Promotional Expenditures include, without limitation, all
costs related to (a) advertising, promotion, medical education and Collaboration
Product publicity, (b) dissemination of scientific information to the healthcare
community, (c) professional education services, (d) samples and field aids used
in connection with Collaboration Product marketing and promotion, (e) clinical
experience programs and market research activities, such as economic modeling,
focus groups, studies and monitoring of market penetration and market share,
(f) the costs of any Pharmacia sales forces utilized in the marketing and
promotion of a Collaboration Product, as such costs are determined based on
methodologies utilized by Pharmacia across all of its other products,
(g) payments made to any Third Party for any Third Party sales forces utilized
in the marketing and promotion of a Collaboration Product, (h) direct consumer
advertising, (i) clinical trials conducted outside of the registration program
for a particular indication (e.g., Phase IIIb and Phase IV clinical trials), and
(j) training materials.

“Regulatory Approval” means any and all approvals, licenses, registrations, or
authorizations of any federal, national, multinational, state, provincial or
local regulatory agency, department, bureau or other governmental entity
necessary for the manufacture, use, storage, import, export, transport,
promotion, marketing and sale of a product in a country, together with any
governmental price or reimbursement approvals.

“Regulatory Authority” means any governmental regulatory authority involved in
granting Regulatory Approvals of any Collaboration Product, including, without
limitation, the FDA and the European Commission.

7



--------------------------------------------------------------------------------



 



“Stock Exchange” means the New York Stock Exchange or any similar exchange upon
which the securities of a Party or any of its Affiliates are traded.

“Sublicensee” means a Third Party, which has been granted sublicense rights
pursuant to this Agreement, which rights include at least the rights to make and
sell Collaboration Product. Third Parties that are permitted only to distribute
and resell Finished Product or that manufacture or finish Collaboration Product
for supply to Pharmacia or its Affiliates are not “Sublicensees.”

“Supply Agreement shall have the meaning provided such term in Section 6.5
hereof.

“Territory” means all the countries of the world.

“Third Party” means any person or entity other than a Party or any of its
Affiliates.

“Third Party License Agreement” means any license or sublicense agreement
between Nastech or its Affiliates and a Third Party relating to Nastech
Technology existing before or after the Execution Date.

“TPP” means the target product profile of the Collaboration Product for the male
erectile dysfunction indication as set forth in Schedule B hereto, as it may be
amended from time to time by written agreement of the Parties.

“Triggering Event” means a Change in Control with respect to Pharmacia involving
a Third Party which is actively Developing or Commercializing a Triggering
Product as of the effective date of such Change in Control; provided, however,
that in the case of a Triggering Product that is a Competitive PDE V Product and
which is not yet being Commercialized as of the effective date of such Change in
Control, such product is then at a more advanced stage of Development than the
first Collaboration Product being Developed pursuant to this Agreement.

“Triggering Product” means (i) any Competitive Product, or any (ii) Competitive
PDE V Product that is being Developed or Commercialized for the treatment of
male erectile dysfunction (or if a Collaboration Product receives Regulatory
Approval for the treatment of female sexual dysfunction, then for the treatment
of female sexual dysfunction).“Unit” shall have the meaning provided such term
in the Supply Agreement.

“Unit” shall have the meaning provided such term in the Supply Agreement.

“Valid Claim” means a claim of any issued, unexpired Patent Right which has not
been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

Additional Definitions. Each of the following definitions is set forth in the
section of this Agreement indicated below:

8



--------------------------------------------------------------------------------



 



Additional Definitions. Each of the following definitions is set forth in the
section of this Agreement indicated below:

          Definition     Section

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Licenses
    2.1  
First Offer
    2.5 (a)
Supply Agreement
    6.5  
Recall
    7.4 (a)
Milestone Event
    8.3 (b)
Third Party Patent Licenses
    9.9  
Product Marks
    10.3  
Prosecuting Party
    10.5 (c)
Non-Prosecuting Party
    10.5 (c)
Publishing Party
    11.5  
Reviewing Party
    11.5  
Other Agreements
    11.7  
Term
    12.1  
Breaching Party
    12.3 (a)
Non-Breaching Party
    12.3 (a)
Breach Notice
    12.3 (a)
Termination Notice Date
    12.7 (b) (v)
Nastech Indemnified Parties
    15.1 (a)
Pharmacia Indemnified Parties
    15.1 (b)
Indemnified Party
    15.2  
Indemnifying Party
    15.2  
DOJ
    16.2 (a)
FTC
    16.2 (b)
HSR Act
    16.2 (c)
HSR Clearance Date
    16.2 (d)
HSR Filing
    16.2 (e)
Purchase Intention Notice
    17.7 (a)
Triggering Event Payment Guarantee
    17.7 (d)
Qualified Guarantor
    17.7 (d)
Triggering Event Payment
    17.7 (e)
PHA Interest
    17.7 (e)

9



--------------------------------------------------------------------------------



 



ARTICLE 2

SCOPE OF RELATIONSHIP AND GRANT OF RIGHTS

     2.1) Scope of Relationship and Grant of Rights. Nastech hereby grants to
Pharmacia an exclusive right and license under the Nastech Technology to
Develop, make, have made, use, offer for sale, sell and import Licensed Product
for use in the Field in the Territory, subject to the terms and conditions in
this Agreement(the “Licenses”). The Licenses shall be effective as of the
Effective Date and shall remain in effect on a country-by-country basis during
the Term applicable thereto, as set forth in Section 12.1 hereof.

     2.2) Sublicense Rights. Pharmacia may grant sublicenses to its Affiliates
and Third Parties under the Licenses; provided, however, Pharmacia may not grant
any sublicense to a Third Party with respect to the United States, Japan,
Germany, France, United Kingdom, Spain or Italy without the prior written
consent of Nastech, such consent not to be unreasonably withheld or delayed.

     2.3) Nastech Reserved Rights. Notwithstanding the rights granted under
Section 2.1, and in furtherance and not limitation of the provisions of Section
10.9, Nastech reserves the rights under the Nastech Technology (a) to make, have
made, use, import and sell to Pharmacia active pharmaceutical ingredient of
Collaboration Product and the Finished Products as set forth in this Agreement,
(b) subject to Section 2.4, to research and Develop, make, have made, use, offer
for sale, sell and import Licensed Product solely for use outside the Field, and
(c) subject to Sections 2.4 and 2.5, to grant licenses to Third Parties under
Sections 2.3(a) and 2.3(b).

     2.4) Development and Commercialization Outside the Field.

      (a)   Nastech agrees that during the Term neither it nor any of its
Affiliates shall conduct, or authorize any of their licensees or any Third
Parties to conduct, any clinical trials of a Licensed Product for use outside
the Field, in each case without first providing Pharmacia with a copy of the
proposed protocol for the trial and obtaining Pharmacia’s prior written consent,
such consent not to be unreasonably delayed or withheld. Pharmacia shall provide
such consent unless Pharmacia can reasonably demonstrate that there is a
reasonable potential that the Licensed Product to be Developed by Nastech for
use outside the Field would be used in the Field or substituted by prescribers,
dispensers and/or Third Party payers for any Collaboration Product being
Developed or Commercialized in the Field, or if there is a reasonable potential
that the Development or

10



--------------------------------------------------------------------------------



 

        Commercialization of the Licensed Product for use outside the Field
could adversely impact the Development or Commercialization of a Collaboration
Product in the Field. Once Pharmacia’s consent has been obtained regarding a
particular clinical trial of a Licensed Product for use outside the Field, then
Nastech shall be free to conduct the trial provided the same is conducted in
adherence to the protocol so approved by Pharmacia.

      (b)   Nastech agrees that during the Term neither it nor any of its
Affiliates or licensees shall Commercialize a Licensed Product for use outside
the Field if Pharmacia can reasonably demonstrate that there is a reasonable
potential that such Licensed Product would be used in the Field or substituted
by prescribers, dispensers and/or Third Party payers for any Collaboration
Product being Developed or Commercialized in the Field, or if there is a
reasonable potential that the Commercialization of such Licensed Product for use
outside the Field could adversely impact the Development or Commercialization of
a Collaboration Product in the Field.

      (c)   The Parties acknowledge that the foregoing restrictions are
necessary and reasonable in scope in order to protect the substantial investment
that Pharmacia will make in the Development and Commercialization of
Collaboration Product in the Field.

      (d)   Pharmacia hereby agrees that Nastech may conduct the pre-clinical
and clinical studies set forth in Schedule 2.4. Nastech agrees to provide
Pharmacia with all data and other results from such studies promptly after the
same is available.

     2.5) ROFN Outside Field. If Nastech intends to grant any rights or licenses
to one or more Third Parties during the Term for the Development or
Commercialization of any Licensed Product for an indication outside the Field,
then the following provisions shall apply.

      a)   Nastech shall offer such rights to Pharmacia on such financial and
other terms and conditions as Nastech shall present in the form of a definitive
written agreement proposal (“First Offer”). As part of the First Offer, Nastech
shall include: (i) the specific indication(s) outside the Field for which
Nastech wishes to Develop and Commercialize the Licensed Product, (ii) all
information possessed and disclosable by Nastech that supports the Development
of such Licensed Product for such indication(s) and is reasonably necessary for
Pharmacia to assess the commercial potential of such Licensed Product for such
indication(s), and (iii) a good faith proposal regarding the financial and other
principal commercial terms of a Development and Commercialization collaboration
between the Parties regarding such Licensed Product in such indication. Each
First Offer shall be

11



--------------------------------------------------------------------------------



 

        made no earlier than achievement of proof of principle data in humans
for the applicable indication and no later than initiation of the first Phase
IIIA trial for such Licensed Product in the applicable indication. Upon receipt
of the First Offer, Pharmacia may accept it as such, or request negotiations
based thereon.

      b)   The parties agree to negotiate in good faith and on an exclusive
basis with the objective of executing a mutually acceptable definitive written
agreement for such Licensed Product and indication offered; provided, however,
that in the event the Parties fail within [*] of Nastech’s First Offer, or any
separately agreed written extension of such period, to execute a mutually
acceptable definitive agreement, then Nastech shall be free to negotiate with
Third Parties with respect to such Licensed Product and indication; provided,
further, Nastech shall not enter into definitive agreements with any Third Party
on terms which, taken as a whole, are more favorable to the Third Party licensee
when compared to the terms proposed in Pharmacia’s last offer. In the event
Nastech is willing to enter into definitive written agreements with any Third
Party on terms which, taken as a whole, are more favorable to the Third Party
licensee when compared to the terms proposed in Pharmacia’s last offer, then
Nastech shall provide such Third Party licensee’s terms to Pharmacia. Pharmacia
shall have [*] after the receipt of such terms to accept or reject such terms.
If Pharmacia accepts such terms, the Parties shall enter into definitive written
agreements based on such terms. If Pharmacia rejects such terms, Nastech shall
be free to enter into definitive agreements with the Third Party licensee based
on such terms, subject to the provisions of Section 2.4.

     2.6) Certain Covenants of Nastech. Nastech covenants to Pharmacia that
commencing on the Effective Date and until the expiration of the Term neither it
nor any of its Affiliates or licensees will (A) conduct, cause any Third Party
to conduct, or permit any licensee of Nastech to conduct, a human clinical trial
within the Field with respect to any Licensed Product, (B) publish or permit any
licensee to publish any data from any human clinical trial which would promote a
Licensed Product for use in the Field or otherwise promote a Licensed Product
for use in the Field through publications, symposia, advertising or the like, or
(C) knowingly furnish a Licensed Product or Compound to any Third Party for any
such purpose. As of the Execution Date, Nastech represents that neither it nor
any of its Affiliates has authorized any licensees to conduct any of the
aforementioned activities. Nastech covenants that following the Effective Date,
Nastech and its Affiliates will include a covenant regarding all of the
foregoing in any agreement with any Third Party licensing any of Nastech’s or
its Affiliates’ rights to a Licensed Product or the use of any Nastech
Technology outside the Field, and such license agreement shall expressly provide
that Pharmacia shall be a third party beneficiary of such covenant.



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.    

12



--------------------------------------------------------------------------------



 



     2.7) Certain Covenants of Pharmacia. Pharmacia covenants to Nastech that
commencing on the Effective Date and until the expiration of the Term that
neither it nor any of its Affiliates or Sublicensees (A) will Develop, market,
promote or sell a Licensed Product in the Field in the Territory except as a
Collaboration Product pursuant to this Agreement, (B) conduct, cause any Third
Party to conduct, or permit any Sublicensee to conduct, a human clinical trial
outside the Field with respect to any Licensed Product, (C) publish or permit
any Sublicensee to publish any data from any human clinical trial which would
promote a Licensed Product for use outside the Field or otherwise promote a
Licensed Product for use outside the Field through publications, symposia,
advertising or the like, or (D) knowingly furnish a Licensed Product or Compound
to any Third Party for any such purpose. Pharmacia covenants that following the
Effective Date and until the expiration of the Term, Pharmacia will include a
covenant regarding all of the foregoing in any license agreement with any Third
Party regarding a Licensed Product or the use of any Nastech Technology in the
Field, and such agreement shall expressly provide that Nastech shall be a third
party beneficiary of such covenant.

     2.8) Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. Each Party shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code or equivalent legislation in any
other jurisdiction. Upon the bankruptcy of either Party, the other Party shall
further be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property, and such, if not already in its
possession, shall be promptly delivered to such other Party, unless the Party in
bankruptcy elects to continue, and continues, to perform all of its obligations
under this Agreement.

     2.9) Nastech’s Right to Use Certain Pharmacia Data Outside the Field.
Subject to the provisions of Sections 2.4, 2.5 and 2.6, Pharmacia grants Nastech
the right to utilize any data developed by Pharmacia in the course of the
Development of a Collaboration Product for the sole purpose of enabling Nastech
to Develop Licensed Product for use outside the Field.

     2.10) Pharmacia’s Right to Use Certain Nastech Data in the Field. Subject
to the provisions of Section 2.7, Nastech grants Pharmacia the right to utilize
any data developed by Nastech in the course of the Development of a Licensed
Product outside the Field for the sole purpose of enabling Pharmacia to Develop
Collaboration Product for use in the Field.

13



--------------------------------------------------------------------------------



 



ARTICLE 3

DEVELOPMENT OVERSIGHT COMMITTEE

     3.1) Development Oversight Committee.

      a)   Formation. As soon as practicable following the Effective Date, the
Parties shall establish a Development Oversight Committee to oversee the
Development of all Collaboration Product. The Development Oversight Committee
shall be comprised of an equal number (not more than four) of Nastech and
Pharmacia representatives and shall include representatives from the commercial,
clinical development, regulatory and manufacturing groups of each Party, with
each Party having one vote.

      b)   Subteams. From time to time, the Development Oversight Committee may
appoint such working groups or sub-teams as it may deem appropriate to establish
to resolve specific issues. Any such working groups or sub-team shall be
constituted and shall have such responsibilities as the Development Oversight
Committee shall deem appropriate.

     3.2) Development Oversight Committee Responsibilities. The Development
Oversight Committee shall be responsible for:

      a)   determining which Licensed Product will be Developed and
Commercialized as Collaboration Product;

      b)   overseeing the Development of all Collaboration Product to ensure
their marketability and approvability;

      c)   approving target product profiles for Collaboration Product
(including indications within the Field for which the Collaboration Product will
be Developed and Commercialized, key labeling claims required for commercial
success of the Collaboration Product given the competitive environment, and any
other key product features and benefits which will be used to develop or support
a promotional message for the Collaboration Product);

      d)   reviewing and approving the Global Development Plan for each
Collaboration Product, and any updates thereto;

      e)   reviewing and approving the budgets for costs to be incurred by
Nastech in the performance of Nastech Development Activities for each calendar
year in accordance with the Global Development Plan; and

      f)   facilitating the exchange of all data, information, material or
results relating to the Development of Collaboration Product.

     3.3) Decision Making; Administrative Matters.

      a)   Decision Making. All decisions of the Development Oversight Committee
shall be made by the unanimous decision of Nastech and Pharmacia (subject to
Section 3.3(b)), with the representatives of each Party who are members of

14



--------------------------------------------------------------------------------



 

        the Development Oversight Committee collectively having one vote in any
matter requiring the approval of the Development Oversight Committee.

      b)   Dispute Resolution. If the Development Oversight Committee is unable
to reach unanimous agreement on any issue within its purview relating to
Development of Collaboration Product, such issue shall be determined by
Pharmacia.

      c)   Administrative Matters. Pharmacia shall appoint a chairperson of the
Development Oversight Committee from among its members. The chairperson shall be
responsible for calling meetings of the Development Oversight Committee and for
leading the meetings. The secretary of the meeting, as designated by the
chairperson, shall prepare and distribute to all members of the Development
Oversight Committee minutes of the meeting within 10 Business Days following
each meeting. Such minutes shall provide a description in reasonable detail of
the discussions had at the meeting and a list of any actions, decisions or
determinations approved by the Development Oversight Committee. Minutes of each
Development Oversight Committee meeting shall be approved or disapproved, and
revised as necessary, at the next meeting. Final minutes of each meeting shall
be distributed to the members of the Development Oversight Committee by the
chairperson.

      d)   Meetings. The Development Oversight Committee shall meet at least
four times per calendar year. Such meetings shall be held at Pharmacia’s offices
and at such times as are mutually agreed upon by the Development Oversight
Committee and may be conducted in person or by means of conference telephone or
similar communications equipment so that all persons participating in the
meeting can hear each other.

      e)   Attendance at Meetings. If a Party’s representative is unable to
attend a meeting, such Party shall designate an alternate representative to
attend such meeting in place of the absent representative. In addition, each
Party may, at its discretion, invite additional employees, and, with the consent
of the other Party, consultants or scientific advisors, to attend the meetings
of the Development Oversight Committee.

ARTICLE 4

DEVELOPMENT OF LICENSED PRODUCTS

     4.1) Cooperation Regarding Development. Each Party shall reasonably
cooperate with the other in order to enable the other Party to discharge its
obligations and exercise its rights under this Agreement. Nastech shall use
Commercially Reasonable and Diligent Efforts to complete its obligations under
this Agreement, including without limitation provision of Nastech

15



--------------------------------------------------------------------------------



 



Know-How to Pharmacia, and its manufacture and supply of Collaboration Product.
Pharmacia shall use Commercially Reasonable and Diligent Efforts to complete the
Development of Collaboration Product, and file for and obtain Regulatory
Approvals for and bring to market Collaboration Product for use in the Field in
the US, Japan and major EU markets, all in accordance with its responsibilities
as set out in the Global Development Plan adopted pursuant to Section 4.3.

     4.2) Development Responsibilities. Subject to the general oversight of the
Development Oversight Committee and the provisions of Section 4.5, Pharmacia
shall be responsible for performing all Development of Collaboration Product
following the Effective Date that is required in order to obtain Regulatory
Approval for Collaboration Product in the Field, except Nastech shall be
responsible for the Nastech Development Activities. Pharmacia shall perform all
of its Development activities in accordance with the INDs for the Collaboration
Product and the Global Development Plan. Without limiting the generality of the
foregoing, Pharmacia shall be responsible for:

      a)   proposing the Development strategy for the indications in the Field
for review and approval of the Development Oversight Committee;

      b)   developing protocols for clinical studies in the indications in the
Field and submitting the same to the Development Oversight Committee for review
and comments; and

      c)   conducting any pre-clinical and clinical studies included in the
Global Development Plan for the indications in the Field.

     4.3) Global Development Plan. All Development of Collaboration Product
shall be conducted by Pharmacia in accordance with the Global Development Plan,
as it may be amended by the Development Oversight Committee from time to time.
Attached hereto as Schedule 4.3 is a preliminary outline of the initial Global
Development Plan, which provides a non-binding outline of the major Development
activities currently expected to be undertaken until filing of the NDA. It is
understood that such outline is preliminary in nature and subject to additional
Pharmacia review and management approval. The Global Development Plan shall be
updated on a regular basis, no less often than annually.

     4.4) Development Activities.

      a)   Each Party shall conduct Development activities under this Agreement
in compliance with all Laws that are applicable to the particular stage of
Development of the Collaboration Product, including without limitation, GLPs,
GCPs and GMPs.

      b)   Pharmacia shall own all data generated pursuant to the Global
Development Plan, including all data accumulated from all clinical trials, for
each Collaboration Product, except Nastech shall own all data generated pursuant
to its performance of Nastech Development Activities. Each Party shall

16



--------------------------------------------------------------------------------



 

        disclose to the other Party all material information relating to any
Collaboration Product promptly after it is learned or its materiality is
appreciated. Pharmacia shall maintain the database of clinical trial data
accumulated from clinical trials of all Collaboration Product, all safety data,
and of adverse reaction information for all Collaboration Product during
Development.

      c)   As soon as practicable following the Execution Date, the Development
Oversight Committee shall meet to develop a detailed plan regarding the
transition of ongoing pre-clinical and clinical studies set forth in
Schedule 4.5 from Nastech to Pharmacia. As soon as practicable following the
Effective Date, the Parties shall use all reasonable and diligent efforts to
cooperate with each other to ensure a smooth transition of such responsibilities
from Nastech to Pharmacia, including without limitation meetings between
appropriate personnel of the Parties, and Nastech’s personnel continuing to be
involved in such ongoing studies in the capacity as reasonably requested by
Pharmacia.

     4.5) Development Costs. Commencing on the Effective Data, Pharmacia shall
be responsible for all Development Costs in the Field; provided, however,
Nastech shall be responsible for all Development Costs incurred prior to the
Execution Date. For any pre-clinical or clinical study initiated prior to the
Execution Date and set forth on Schedule 4.5, (a) all costs of such study
incurred after the Effective Date shall be paid by Pharmacia, and (b) within
thirty days following the Effective Date, Pharmacia shall reimburse Nastech for
any Development Costs incurred with respect to such study following the
Execution Date and prior to the Effective Date to the extent such costs are set
forth on Schedule 4.5.

     4.6) Reimbursement of Development Costs. After the Development Oversight
Committee has approved a budget for Nastech Development Activities and such
budget is set forth in a Global Development Plan, Nastech may incur costs in
connection with its performance of such budgeted Nastech Development Activities.
Within forty-five (45) days after each calendar quarter, Nastech shall submit to
Pharmacia a written report setting forth in reasonable detail its costs incurred
in the performance of Nastech Development Activities in such calendar quarter.
Pharmacia shall reimburse Nastech for such costs within forty five (45) days
after its receipt of the written report; provided, however, Pharmacia shall have
no obligation to reimburse costs with respect to a particular Nastech
Development Activity to the extent the actual costs exceeded the budgeted costs.

ARTICLE 5

COMMERCIALIZATION OF LICENSED PRODUCTS

     5.1) Responsibility for Commercialization of Collaboration Product.
Pharmacia will be solely responsible for all Commercialization of Collaboration
Product in the Territory,

17



--------------------------------------------------------------------------------



 



subject to the oversight of the Commercialization Committee. Pharmacia shall use
Commercially Reasonable and Diligent Efforts to Commercialize at least one
Collaboration Product in the US, Japan and major EU markets.

     5.2) Commercialization Committee.

      a)   Formation. No later than 18 months prior to the filing of the first
NDA for a Collaboration Product, the Parties shall establish a Commercialization
Committee to oversee the Commercialization of Collaboration Product on a global
basis. The Commercialization Committee shall be comprised of an equal number of
Nastech and Pharmacia representatives (not to exceed four), with each Party
having one vote. Pharmacia shall appoint a chairperson for the Commercialization
Committee. The Commercialization Committee shall follow the organizational and
meeting procedures set forth in Article 3 with respect to the Development
Oversight Committee.

      b)   Subteams. From time to time, the Commercialization Committee may
appoint such working groups or subteams as it may deem appropriate to establish.
Any such working groups or subteams shall have such responsibility and be
structured and operated in such manner as the Commercialization Committee deems
appropriate.

     5.3) Commercialization Committee Responsibilities. To the extent permitted
by applicable Law, the Commercialization Committee will facilitate the
Commercialization of Collaboration Product on a global basis, including, among
other things:

      a)   oversight of the Collaboration Product launch process, including
pricing; and

      b)   addressing strategic and tactical issues (e.g., branding, product
positioning, etc.)

     5.4) Decision Making. All decisions of the Commercialization Committee
shall be made by the unanimous decision of Nastech and Pharmacia (subject to
Section

     5.5) Dispute Resolution. If the Commercialization Committee is unable to
reach unanimous agreement on any issue within its purview relating to the
Commercialization of Collaboration Product, such issue shall be determined by
Pharmacia.

     5.6) Global Commercialization Plan. On an annual basis, the
Commercialization Committee shall approve a Global Commercialization Plan, which
outlines the overall strategy and plan for the Commercialization of each
Collaboration Product. Pharmacia shall prepare and submit to the
Commercialization Committee for its review and approval each such Global
Commercialization Plan. The Global Commercialization Plan shall be updated as
deemed necessary but at least annually by Pharmacia.

18



--------------------------------------------------------------------------------



 



     5.7) Detailing.

      a)   Pharmacia shall diligently work to fulfill all responsibilities
assigned to it under this Agreement and the Global Commercialization Plan and
shall comply with all applicable Laws in the Territory. If the Parties agree
that additional detailing or other internal resources are necessary beyond those
provided in this Agreement, the Parties shall confer in good faith to determine
and agree to the terms of such required additional efforts.

      b)   Upon written notice to Nastech, Pharmacia and its Sublicensees shall
have the right to use the services of a contract sales force (i.e., a Third
Party whose primary business is devoted to detailing other persons’ products) to
assist Pharmacia in satisfying its obligations hereunder in the Territory;
provided, however, that (i) with respect to the US only, during the [*] after
the First Commercial Sale in the US, Pharmacia shall detail Collaboration
Product solely through its sales forces and will not rely upon contract sales
forces, and during [*], Pharmacia will not rely upon contract sales forces to
provide more than [*] of the details in the US for such period, and
(ii) Pharmacia shall be responsible for all acts, omissions and performance of
all such third party contractors hereunder; provided, further, that Pharmacia’s
restrictions on its ability to use contract sales forces shall not apply if the
Regulatory Approval of the Collaboration Product is not consistent with the TPP
in all material respects.

     5.8) Promotional Expenditures. Pharmacia shall be responsible for all
expenses related to Commercialization of Collaboration Product in the Field in
the Territory. During the period [*], Pharmacia shall incur Promotional
Expenditures of at least [*]. During the [*], Pharmacia shall incur Promotional
Expenditures of [*] of the corresponding year’s projected annual Net Sales based
on forecasts contained in the Global Commercialization Plan for Collaboration
Product. During the [*], Pharmacia shall incur Promotional Expenditures of [*]
of the corresponding year’s projected annual Net Sales based on forecasts
contained in the Global Commercialization Plan for Collaboration Product.

     5.9) Orders; Recognizing Sales. Pharmacia shall be responsible for
distributing Collaboration Product, accepting and fulfilling sales orders for
Collaboration Product and recognizing sales of Collaboration Product. Nastech is
not authorized to accept sales orders for Collaboration Product. If, for any
reason, Nastech should receive sales orders for a Collaboration Product, Nastech
shall forward such orders to Pharmacia as soon as practicable.



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

19



--------------------------------------------------------------------------------



 



ARTICLE 6

MANUFACTURE AND SUPPLY

     6.1) Responsibility for Development Supply. During the term of the Supply
Agreement, Nastech shall be responsible for manufacturing all quantities of
Collaboration Product and Placebo (as such term is defined in the Supply
Agreement) necessary for Development throughout the Territory. Following the
expiration of the term of the Supply Agreement, Pharmacia shall be responsible
for manufacturing all quantities of Collaboration Product and Placebo (as such
term is defined in the Supply Agreement) necessary for Development throughout
the Territory. As part of Nastech’s responsibilities pursuant to this
Section 6.1, it shall be responsible for all aspects of its supply chain
(including both active pharmaceutical ingredient and Collaboration Product),
quality control, quality assurance, release testing, and packaging. Nastech
shall supply the required quantities of Collaboration Product and Placebo for
the Development of such Collaboration Product to Pharmacia at the prices and the
other terms set forth in the Supply Agreement.

     6.2) Responsibility for Commercial Supply of API. If requested by
Pharmacia, Nastech shall use Commercially Reasonable and Diligent Efforts to
(i) assist Pharmacia in securing a qualified Third Party manufacturing source
for the active pharmaceutical ingredient of Collaboration Product, and (ii)
following the expiration or termination of the Supply Agreement (including any
extension of the term thereof), assign to Pharmacia any of its then existing
supply agreements with Third Party manufacturers of the active pharmaceutical
ingredient of Collaboration Product.

     6.3) Responsibility for Commercial Supply of Finished Product. The Parties
acknowledge that the annual manufacturing capacity of Nastech’s facility is [*]
and, in order to secure the supply of the first Collaboration Product for
Commercialization, Pharmacia shall, prior to the First Commercial Sale, qualify
its or a Third Party’s manufacturing facility for the manufacture of the first
Collaboration Product for Commercialization. Thereafter, Pharmacia shall also
qualify its or a Third Party’s manufacturing facility for the manufacture of any
additional Collaboration Products. During the period between the Effective Date
and the fifth (5th) anniversary of the First Commercial Sale, and subject to the
provisions of Section 6.4 and the Supply Agreement, Nastech shall be responsible
for manufacturing in each calendar year of the lesser of (i) all quantities of
Collaboration Product necessary for Commercialization throughout the Territory,
and (ii) [*], all in accordance with the terms of the Supply Agreement. During
such period, Pharmacia shall be responsible for manufacturing any quantities of
Collaboration Product necessary for Commercialization of Collaboration Product
throughout the Territory in excess of the quantities for which Nastech is
responsible pursuant to the immediately preceding sentence. In addition, the
Parties shall be jointly responsible for, and shall collaborate



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

20



--------------------------------------------------------------------------------



 



with each other regarding, process development and scale up of the manufacturing
process of any Collaboration Product that Nastech will supply to Pharmacia
pursuant to the Supply Agreement, with each Party bearing all of the costs
incurred by it in performing such activities. In the event Nastech is unable to
supply the required quantities of Collaboration Product set forth in this
Section 6.3, Pharmacia may manufacture that amount of Collaboration Product
required for Commercialization but Nastech is unable to supply. Following the
expiration or termination of the Supply Agreement (including any extension of
the term thereof), Pharmacia shall be responsible for manufacturing all
quantities of Collaboration Product necessary for Commercialization throughout
the Territory; provided, however, if the term of the Supply Agreement is
extended, Nastech shall be responsible for manufacturing, and Pharmacia shall be
responsible for purchasing from Nastech, Collaboration Product during the period
of such extension in accordance with the terms of the Supply Agreement.

     6.4) Pharmacia’s Right to Manufacture Finished Product. During the first
five (5) years after the First Commercial Sale, Pharmacia may elect, in its sole
discretion, to manufacture or have manufactured up to [*] of the active
pharmaceutical ingredient and Collaboration Product required for
Commercialization in the Territory by providing a written notice to Nastech no
later than one hundred eighty (180) days prior to the commencement of such
manufacturing by Pharmacia. In the event Pharmacia elects to so manufacture, in
addition to the sales based compensation under Article 9, Pharmacia shall pay to
Nastech a royalty equal to [*] of Net Sales on the quantities of Collaboration
Product manufactured and sold by Pharmacia during the first five (5) years after
the First Commercial Sale; provided, however, such royalties shall not be due
with respect to any quantities of Collaboration Product manufactured by
Pharmacia (i) as a result of Nastech’s failure to supply pursuant to the Supply
Agreement (unless such failure is caused primarily by any act or omission of
Pharmacia or its Sublicensees in breach hereof or of the Supply Agreement) or
(ii) which are in excess of [*] per calendar year. For avoidance of doubt, no
royalties shall be due to Nastech under this Section 6.4 with respect to
Pharmacia’s manufacture of Collaboration Product following the first five
(5) years after the First Commercial Sale (whether or not the term of the Supply
Agreement is extended by the Parties).

     6.5) Manufacturing Terms. Subject to Pharmacia’s reimbursement of costs
incurred for Nastech Development Activities under Section 4.6, each Party shall
incur all costs to establish such Party or a Third Party acting on its behalf as
a manufacturer of the active pharmaceutical ingredient and Collaboration
Product. Contemporaneously with the execution of this Agreement, Nastech and
Pharmacia are entering into a supply agreement, effective as of the Effective
Date, setting forth the terms under which Nastech will supply Collaboration
Product, and any Collaboration Product for use as samples to Pharmacia (the
“Supply Agreement”). Subject to the provisions of Section 9.11, Nastech shall
deliver the Collaboration Product and samples to Pharmacia at the prices set
forth in the Supply Agreement. If there is any inconsistency with the terms of
this Article 6 and the terms of the Supply Agreement, the terms of the Supply
Agreement shall govern.



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

21



--------------------------------------------------------------------------------



 



ARTICLE 7

REGULATORY MATTERS

     7.1) Ownership. Following the Effective Date, Nastech shall transfer to
Pharmacia all existing INDs regarding Collaboration Product. All further
submissions under such INDs, and any additional INDs regarding Collaboration
Product for use in the Field, shall be filed in the name of and owned by
Pharmacia. Pharmacia shall hold all Regulatory Approvals for Collaboration
Product throughout the Territory. Pharmacia shall allow Nastech to reference
relevant portions of the INDs and NDAs for Collaboration Product to the extent
allowed under applicable Laws and necessary to enable Nastech to file and pursue
Licensed Product for use solely outside the Field, and subject to the provisions
of Section 2.4. Nastech shall allow Pharmacia to reference relevant portions of
Nastech’s INDs and NDAs for Licensed Product being developed for use outside the
Field to the extent allowed under applicable Laws and necessary to enable
Pharmacia to file and pursue Collaboration Product for use solely in the Field,
and subject to the provisions of Section 2.7.

     7.2) Regulatory Coordination.

      a)   Regulatory Submissions. Pharmacia shall oversee, monitor and
coordinate all regulatory actions, communications and filings with and
submissions, including filings and submissions of supplements and amendments
thereto, to the FDA or other Regulatory Authorities in the Territory with
respect to all Collaboration Product.

      b)   Regulatory Meetings and Correspondence. Pharmacia shall be
responsible for interfacing, corresponding and meeting with the FDA and other
Regulatory Authorities throughout the Territory with respect to Collaboration
Product.

      c)   Notices to Nastech. Pharmacia shall promptly (i) upon receipt of any
material FDA or other Regulatory Authority correspondence with respect to Japan
and major EU countries relating to the Collaboration Product, forward a copy or
detailed and complete description of the same to Nastech and respond to all
reasonable inquiries by Nastech with respect thereto; (ii) advise Nastech of any
contemplated or required material communication with the FDA or any other
Regulatory Authority in Japan and major EU countries regarding the Development
of a Collaboration Product and, unless prohibited by applicable Law, provide
Nastech in advance with a copy of such proposed written communication;
(iii) inform Nastech of all meetings with representatives of the FDA or other
Regulatory Authority in Japan and major EU countries concerning the Development
of any Collaboration Product; (iv) if Nastech so requests and to the extent
practicable, arrange for one representative of Nastech to attend any meetings
related to the Development of a Collaboration Product solely as an observer;
provided, however, that the

22



--------------------------------------------------------------------------------



 

          exercise of such right shall not require Pharmacia to make any changes
to the meeting schedule or location in order to accommodate participation by the
Nastech representative; and (v) if a Nastech representative does not attend such
meeting, forward to Nastech summaries of such meetings and copies of other
significant communications with representatives of the FDA or other Regulatory
Authority in Japan and major EU countries concerning the Collaboration Product.

     7.3) Pharmacovigilance. In the event that Nastech initiates clinical
Development of a Licensed Product for use outside the Field in accordance with
terms of this Agreement, then the pharmacovigilance departments of both Parties
shall meet and determine the approach to be taken for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with Licensed Product.

     7.4) Recalls.

      (a)   Each Party shall promptly notify the other Party in writing if it
determines that any event, incident or circumstance has occurred which may
result in the need for a “recall” or “market withdrawal” (as such terms are
defined in 21 CFR 7.3 or other similar national, state or local law or
regulation) (hereinafter referred to as a “Recall”) of a Collaboration Product
or any lot(s) thereof in the Territory.

      (b)   Pharmacia shall be responsible for determining whether and upon what
terms and conditions Collaboration Product shall be Recalled or otherwise
withdrawn from sale to Third Parties within any country in the Territory.
Pharmacia shall be responsible for discussions with Regulatory Authorities
within the applicable country regarding all aspects of the Recall decision and
the execution thereof. Upon the request of Pharmacia, Nastech shall reasonably
cooperate in all Recall efforts.

      (c)   If at any time in respect of the Territory

      (i)   any governmental or Regulatory Authority in the Territory issues a
request, directive or order for a Recall of a Collaboration Product in the
Territory; or

      (ii)   a court of competent jurisdiction orders a Recall of a
Collaboration Product in the Territory;

  then Pharmacia shall be responsible for implementing such Recall with the
expenses arising from such Recall to be allocated as set forth in Section 7.4(d)
below

23



--------------------------------------------------------------------------------



 

      (d)   All costs and expenses associated with implementing a Recall of a
Collaboration Product in the Territory shall be allocated between the Parties as
follows:

      (i)   In the event, and to the extent, that the Recall arises out of
(x) the negligence or willful wrongdoing of Nastech or its Affiliates, (y) a
material breach of this Agreement or the Supply Agreement by Nastech or its
Affiliate(s), or (z) the inaccuracy of any representation or warranty of Nastech
or its Affiliate(s) hereunder or under the Supply Agreement, Nastech shall bear
the costs and expenses for the Recall (including any out-of-pocket expenses
reasonably incurred by Pharmacia in conducting such Recall) up to one-hundred
percent (100%) thereof.

      (ii)   In the event, and to the extent, that the Recall does not arise out
of any of the events set forth in Section 7.4(d)(i), Pharmacia shall bear the
costs and expenses associated with the Recall (including any out-of-pocket
expenses reasonably incurred by Nastech in assisting Pharmacia in conducting
such Recall) up to one-hundred percent (100%) thereof.

ARTICLE 8

LICENSE FEES AND MILESTONES

     8.1) Upfront License Fees. In consideration of the rights granted under
this Agreement, Pharmacia shall pay Nastech a non-refundable, non-creditable
license fee of Three Million Dollars ($3,000,000) within ten (10) days after the
Execution Date

     8.2) Equity Purchase. Simultaneously with the execution of this Agreement,
the Parties are entering into (i) an investment agreement, pursuant to which,
and subject to the terms and conditions contained therein, Pharmacia shall,
within ten (10) days after the Execution Date, purchase two hundred fifty
thousand shares of common stock of Nastech at Twenty Dollars ($20.00) per share,
which represents a premium of 43.37% to the volume weighted average market price
of Nastech common stock during the month of December 2001, and (ii) a
registration rights agreement, pursuant to which, and subject to the terms and
conditions contained therein, Nastech shall register the common stock purchased
by Pharmacia with the US Securities and Exchange Commission, at Nastech’s
expense. The parties shall enter into further agreements, and execute and
deliver documents as may be necessary or desirable to effectuate the provisions
in this Section.

24



--------------------------------------------------------------------------------



 



     8.3) Development Milestone Payments.

  (a) As further consideration for the rights granted under this Agreement,
Pharmacia shall pay Nastech a non-refundable, non-creditable fee of [*] within
ten (10) days after Pharmacia’s receipt of written notice from Nastech
certifying that (i) Nastech has submitted to Regulatory Authorities after the
Effective Date the required documents to transfer all existing INDs relating to
Collaboration Product that are Controlled by Nastech or its Affiliates to
Pharmacia, and (ii) copies of all regulatory documents with respect to Licensed
Product in Nastech’s possession or Control (including without limitation copies
of all regulatory correspondence with Regulatory Authorities) have been
delivered to Pharmacia; and

  (b) As further consideration for the rights granted under this Agreement,
Pharmacia shall make non-creditable payments to Nastech within thirty (30) days
after the occurrence of each of the events listed below ( each such event,
together with the events listed in 8.3(c) and 8.4 being referred to herein as a
“Milestone Event”), in the amount provided. Each such payment shall be
non-refundable and shall not be credited against any royalty, fee (including
fees for any other Milestone Events) or other amount required to be paid to
Nastech

      Milestone Event   Payment Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]
[*]   [*] [*]   [*]



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.   [*] Certain portions of this page
have been omitted and filed separately with the Securities and Exchange
Commission. Confidential Treatment with respect to such omitted portions has
been requested.

25



--------------------------------------------------------------------------------



 

      c)   As further consideration for the rights granted under this Agreement,
Pharmacia shall make non-refundable, non-creditable payments to Nastech for the
following Milestone Events:

      i)   The sum of [*]

      ii)   The sum of [*]

     For clarity, each Milestone Event shall be payable only once during the
Term. As used in this Section 8.3, “Initiation” means when the first patient has
been enrolled in the trial.

     8.4) Sales Milestone Payments. As further consideration for the rights
granted under this Agreement, Pharmacia shall pay Nastech each of the
non-refundable, non-creditable amounts specified below within forty-five (45)
days after the end of the calendar quarter in which any of the following
worldwide thresholds are achieved, the achievement of each of which shall be a
Milestone Event:

                      Thresholds     Bonus Payment      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
(a)
  [*]       [*]  
(b)
  [*]       [*]  

     For clarity, the payments set forth in this Section 8.4 are payable only
once, but are cumulative (e.g., [*]).

ARTICLE 9

SALES-BASED COMPENSATION

     9.1) Royalties. Pharmacia shall pay to Nastech, as further consideration
for the rights granted under this Agreement, royalties based on Net Sales of
Collaboration Product in the Territory as follows:

      a)   The following incremental royalties; provided the sale of the
Collaboration Product would, but for the Licenses hereunder, infringe a Valid
Claim of a



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

26



--------------------------------------------------------------------------------



 

          Nastech Patent claiming the composition of a Compound or a
pharmaceutical preparation containing the same, or the use of the Compound or
such preparation in the Field:

      [*]   [*] [*]   [*] [*]   [*]

      b)   [*] of all Net Sales of Collaboration Product sold by Pharmacia or
its Sublicensees in the Territory other than those covered by Section 9.1(a)
above; provided, however, Net Sales under this Section 9.1(b) shall be taken
into account in determining the incremental royalties under Section 9.1(a)

      c)   For clarity, set forth in Schedule 9.1 is an example illustrating the
calculation of royalties hereunder.

     9.2) Duration of Obligation to Pay Sales-Based Compensation.

      a)   In the case of sales of Collaboration Product under Section 9.1(a),
Pharmacia’s obligations to pay royalties will be effective as of the date of
First Commercial Sale and shall terminate, on a country-by-country basis, upon
the expiration of the last to expire Nastech Patent which contains at least one
Valid Claim which claims the composition of the Compound or a pharmaceutical
preparation containing the same, or the use of the Compound or such preparation
in the Field.

      b)   In the case of sales under Section 9.1(b), Pharmacia’s obligations to
pay royalties will be effective as of the date of First Commercial Sale and
shall terminate in European Union countries, on a country-by-country basis, upon
the earlier of (i) [*] from the first commercial sale of such Collaboration
Product in any country in the European Union, or (ii) sale by a Third Party who
is not a Sublicensee of Licensed Product in an amount equal to or greater than
15% of unit sales (calculated on a relevant per day or per treatment basis) of
Collaboration Product sold in such country.

      c)   In the case of sales under Section 9.1(b), Pharmacia’s obligations to
pay royalties will be effective as of the date of First Commercial Sale and
shall terminate in countries outside of the European Union, on a
country-by-country basis, upon the earlier of (i) [*] from First Commercial Sale
of such Collaboration Product in such country, or (ii) sale by a Third Party who
is not a Sublicensee of Licensed Product in an amount equal to or greater than
15% of unit sales (calculated on a relevant per day or per treatment basis) of
Collaboration Product sold in such country.

27



--------------------------------------------------------------------------------



 



     9.3) Minimum Sales.

      a)   If the first Regulatory Approval of the Collaboration Product in the
United States does not significantly differ from the TPP, Pharmacia guarantees
that Pharmacia and its Sublicensees will achieve Net Sales of [*] per calendar
year during the second through tenth full calendar years after the First
Commercial Sale; provided that if this Agreement shall terminate or expire prior
to the end of any such full calendar year, Pharmacia guarantees, with respect to
such less than full calendar year, that Pharmacia and its Sublicensees will
achieve Net Sales of such pro rata portion of [*] as corresponds to the
percentage of such calendar year comprised by the period therein ending upon the
effective date of such termination or expiration. Beginning with the third full
calendar year after the First Commercial Sale, such minimum Net Sales amount
shall be adjusted annually based on the changes in the Producer Price Index for
Pharmaceutical Preparations. Notwithstanding the foregoing, such minimum Net
Sales obligations will not be applicable where (i) Nastech fails to supply
sufficient quantities of Collaboration Product in accordance with the Supply
Agreement (unless such failure is caused primarily by any act or omission of
Pharmacia or its Sublicensees in breach hereof or of the Supply Agreement) or
(ii) the Collaboration Product is withdrawn from the market because continued
sale of such Collaboration Product would be in violation of applicable Law or
Pharmacia determines that the continued sale of such Collaboration Product would
be unethical. In the event Pharmacia and its Sublicensees fail to achieve the
applicable minimum Net Sales, Pharmacia shall (x) pay royalties to Nastech as if
such minimum Net Sales had been achieved, and (y) grant rights to Nastech to
permit Nastech’s sales representatives to detail Collaboration Product, at
Nastech’s cost, in the US, Japan and major EU markets, to the extent permitted
under applicable Laws and in accordance with the Global Commercialization Plan.

      b)   In the event of a dispute between the Parties as to whether the
Collaboration Product conforms to the TPP in accordance with Sections 5.7(b) or
9.3(a), the matter shall be submitted for decision to a neutral Third Party of
sufficient knowledge and experience with the disputed subject matter who shall
have been approved by Nastech and Pharmacia. In determining the conformity of
the Collaboration Product to the TPP, the dispositive issue shall be whether the
Collaboration Product exhibits any deviance or deviances from the TPP that is or
are likely to have a material adverse impact upon the Collaboration Product’s
marketability. The decision of such neutral shall be in writing, and shall be
binding upon the Parties.



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

28



--------------------------------------------------------------------------------



 



     9.4) Royalty Reports; Payments. Royalties payable hereunder will be paid to
Nastech not later than forty-five (45) calendar days following the end of each
calendar quarter after the First Commercial Sale and each such payment shall be
accompanied by a report in writing showing the period to which such payment
applies, the amount billed to Third Parties for Collaboration Product during
such calendar quarter, the deductions from the amount billed to arrive at Net
Sales, the total Net Sales for the period, the royalties due on such Net Sales,
and any credits taken by Pharmacia against such royalties pursuant to
Sections 9.9 or 9.11 hereof. Each such report shall separately state the Net
Sales of Pharmacia and each of its Sublicensees during the reporting period on a
country-by-country basis, and shall include all such information as may
reasonably be required to determine fully and accurately the royalties due
Nastech for such period.

     9.5) Interest on Late Payments. If Pharmacia fails to pay in full on or
before the date the amount is due any royalty, fee or other amount that
Pharmacia is required to pay under this Agreement, Pharmacia shall pay to
Nastech (or its designee), on demand, interest at a per annum rate equal to [*]
to be assessed from the first day after payment of the amount in question first
became due, and thereafter calculated and payable monthly on the last day of
each month, not in advance.

     9.6) Taxes. Nastech shall be solely responsible for any and all taxes due
or payable on any sums paid to Nastech under this Agreement. Pharmacia shall
withhold, or cause to be withheld, and timely pay, or cause to be paid, over to
the appropriate tax authorities all taxes (other than taxes imposed on or
measured by net income) which Pharmacia is required to withhold under the
applicable Law of any country for the account of Nastech. Insofar as
practicable, Pharmacia shall advise Nastech in advance of such deduction or
withholding and shall furnish Nastech with receipts and with other information
reasonably requested by Nastech evidencing such deductions and withholding.
Nastech shall have the right to contest any such withholding in its own name.
Proof of payment of such taxes shall be provided to Nastech within thirty (30)
days after payment. Pharmacia will reasonably cooperate with Nastech to obtain
the benefit of any applicable tax Law or treaty, including the pursuit of any
refund or credit of such tax to Nastech.

     9.7) Records; Audits. Pharmacia and its Affiliates shall keep and maintain
complete and accurate records and books of account documenting all revenues,
expenses and all other data necessary for the calculation of royalties.
Pharmacia and its Affiliates shall permit nationally recognized independent
accountants retained by Nastech, to whom Pharmacia shall have no reasonable
objection, upon reasonable prior written notice, to have access to its and its
Affiliates’ records and books and premises for the sole purpose of determining
the appropriateness of calculation of royalties due under this Agreement for any
calendar year ending no more than three (3) years prior to the date of such
request. Such examination shall be conducted during regular business hours and
no more than once in each calendar year during the term of this Agreement and
once during the calendar year following the expiration or termination of this
Agreement.



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

29



--------------------------------------------------------------------------------



 



     Such audit shall be at Nastech’s cost and expense; provided that, in the
event any such audit reveals that Pharmacia has underpaid Nastech by an amount
greater than five percent (5%) of the amounts due to Nastech in the period being
audited, Pharmacia shall also reimburse Nastech for the reasonable out-of-pocket
cost and expense of conducting the audit. If any audit reveals an overpayment by
Pharmacia, Nastech shall (i) credit the amount of such overpayment to Pharmacia
against the payment of royalties due for the next calendar quarter, with any
amount of such overpayment in excess of such royalties carried over as a credit
against the payment of royalties due for the succeeding calendar quarter until
full credit of such overpayment is given; or (ii) in the event that such
overpayment is discovered after termination or expiration of the Term, Nastech
shall promptly refund such overpayment to Pharmacia.

     9.8) Currency of Payment. All references to “Dollars” or “$” herein are to
United States Dollars. All payments to be made by Pharmacia to Nastech hereunder
shall be made in United States Dollars. Where Collaboration Product are sold in
a currency other than United States Dollars, conversion of sales recorded in
local currencies to United States Dollars will be performed in a manner
consistent with Pharmacia’s normal practices used to prepare its audited
financial statements for internal and external reporting purposes.

     9.9) Third Party Licenses. In the event one or more patent licenses from
Third Parties are required by Pharmacia or its Sublicensees in order to Develop,
make, have made, use or sell a Collaboration Product in a country (“Third Party
Patent Licenses”), [*] of any consideration actually paid under such Third Party
Patent Licenses by Pharmacia or its Sublicensees shall be fully creditable
against royalties payable to Nastech with respect to sale of such Collaboration
Product; provided, however, in no event shall such credit cause the royalties
paid to Nastech for any particular calendar quarter to be reduced to less than
fifty percent (50%) of the amount that would otherwise be payable to Nastech for
such calendar quarter pursuant to the provisions of Section 9.1 hereof;
provided, further that any unused credits shall be carried over to future
calendar quarters throughout the Term. Upon the expiration or termination of
this Agreement, Nastech shall have no obligation to make any payment in respect
of any balance that might otherwise be due with respect to its share of the
consideration paid by Pharmacia or its Sublicensees under the Third Party Patent
Licenses and which remains after the foregoing credits against royalties have
been taken by Pharmacia.

     9.10) Compulsory License. Pharmacia and Nastech shall use Commercially
Reasonable and Diligent Efforts to prevent or avoid any Third Party from
obtaining or being granted a Compulsory License, and to the extent that a Third
Party does obtain or is granted a Compulsory License, Pharmacia and Nastech will
use Commercially Reasonable and Diligent



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

30



--------------------------------------------------------------------------------



 



Efforts to limit or reduce the scope or applicability of such Compulsory
License. If, notwithstanding Pharmacia’s and Nastech’s use of Commercially
Reasonable and Diligent Efforts, any Third Party obtains a Compulsory License in
any country, then Nastech or Pharmacia (whoever has first notice) shall promptly
notify the other Party. If the royalty rate payable by the grantee of the
Compulsory License is less than the above royalty rates, the above royalty rates
shall be reduced to such lower rate enjoyed by such Third Party grantee in the
subject country, for so long as sales are made pursuant to the Compulsory
License.

     9.11) Royalty Credit for Sample Costs. [*] of all payments made by
Pharmacia to Nastech under the Supply Agreement with respect to the purchase of
samples of Collaboration Product for promotional purposes shall be fully
creditable against royalties payable to Nastech with respect to sale of such
Collaboration Product; provided, however, in no event shall such credit cause
the royalties paid to Nastech for any particular calendar quarter to be reduced
to less than [*] of the amount that would otherwise be payable to Nastech for
such calendar quarter pursuant to the provisions of Section 9.1; provided,
further that any unused credits shall be carried over to future calendar
quarters throughout the Term until realized in full by Pharmacia. Upon the
expiration or termination of this Agreement for any reason, Nastech shall
promptly pay to Pharmacia the balance of any credit due Pharmacia pursuant to
this Section 9.11 which has not yet been taken by Pharmacia.

ARTICLE 10

INTELLECTUAL PROPERTY RIGHTS

     10.1) Disclosure of Program Inventions. Each Party shall promptly disclose
to the other Party the conception or reduction to practice of Program Inventions
by employees or others acting on behalf of such Party. All disclosures under
this Section 10.1 shall be made at least sixty (60) days prior to any public
disclosure of such Program Invention or any required submission to government
agencies in compliance with the requirements of government supported research.

     10.2) Ownership of Program Inventions. All right, title and interest in all
Program Inventions shall be owned as follows:

      a)   Nastech shall own all Program Inventions that are conceived or
reduced to practice solely by one or more employees, agents or consultants of
Nastech;

      b)   Pharmacia shall own all Program Inventions that are conceived or
reduced to practice solely by one or more employees, agents or consultants of
Pharmacia; and

31



--------------------------------------------------------------------------------



 

      c)   Nastech and Pharmacia shall jointly own all Program Inventions that
are conceived or reduced to practice by one or more of its employees, agents or
consultants, together with one or more employees, agents or consultants of the
other Party.

  In the event of a dispute regarding inventorship, the Development Oversight
Committee shall establish a procedure to resolve such dispute, which may include
engaging a Third Party patent attorney jointly selected by the Parties to
resolve such dispute, and the Development Oversight Committee shall not have the
authority to resolve any dispute regarding inventorship. The Parties acknowledge
that the ownership rights set out in this Section 10.2 are subject to the
Licenses granted pursuant to this Agreement. Subject to the provisions of
Sections 2.4, 2.5 and 2.7, each Party shall be free to use and exploit (which
shall include the right to grant licenses under) the Joint Technology, without
any duty of accounting to the other Party, for any purpose other than to
Develop, make, have made, use, offer for sale, sell, or import Collaboration
Product for use in the Field, which use of the Joint Technology in connection
with Collaboration Product in the Field shall be in accordance with the royalty
and other provisions of this Agreement

     10.3) Ownership of Trademarks. Pharmacia shall select and own all
trademarks and service marks associated with Collaboration Product in the
Territory (collectively, “Product Marks”). Pharmacia shall also own any domain
names associated with Collaboration Product in the Territory, including any
domain names which contain Product Marks. Nastech hereby agrees that at no time
during the Term will it or any of its Affiliates attempt to use or register any
trademarks, marks or trade names confusingly similar to such Product Marks or
take any other action with a view to damaging the rights or goodwill in any of
the Product Marks in any country.

     10.4) Assignment of Program Inventions. Each Party agrees that all
employees acting on its behalf in performing its obligations under this
Agreement shall be obligated to assign to such Party, or as such Party shall
direct, all Program Inventions conceived or reduced to practice by such employee
as part of the activities conducted under this Agreement. In the case of
non-employees working on behalf of a Party, that Party shall endeavor to obtain
either an assignment or license establishing its Control of all Program
Inventions conceived or reduced to practice by such non-employees.

     10.5) Prosecution Patent Rights.

      a)   Subject to the provisions of Section 10.6, each of Nastech and
Pharmacia shall be responsible for the filing, prosecution and maintenance of
all Patent Rights within the Nastech Patents and Pharmacia Patents,
respectively.

      b)   Each Party shall have the right to select patent counsel, subject to
the other Party’s written approval (not to be unreasonably withheld or delayed)
of such

32



--------------------------------------------------------------------------------



 

  patent counsel, to prepare, file and/or prosecute patent applications for the
Joint Patents for which it is the Prosecuting Party pursuant to paragraph (c)).
Nastech and Pharmacia shall confer with respect to the best procedure to handle
the preparation, filing, prosecution and maintenance of such application(s)

      c)   With respect to the Joint Patents, the Development Oversight
Committee shall determine which of the Parties shall be responsible for
preparing, filing and/or prosecuting patent applications for Joint Patents and
maintaining any patents issued thereon (the “Prosecuting Party”). The other
Party (the “Non-Prosecuting Party”) shall have full rights of consultation with
the Prosecuting Party and the patent counsel selected by the Prosecuting Party
in all matters related to Joint Patents. The Prosecuting Party shall use
reasonable diligent efforts to implement all reasonable requests made by the
Non-Prosecuting Party with regard to the preparation, filing, prosecution and/or
maintenance of the patent applications and/or patents related to Joint Patents.

      d)   If the Prosecuting Party elects not to pursue the initial filing of a
potential Joint Patents or support the continued prosecution or international
protection of Joint Patents, the Prosecuting Party shall notify the
Non-Prosecuting Party promptly in writing and, for Joint Patents scheduled for
international filing, prior to sixty (60) days before the date required for the
convention year filing of such Joint Patents application or any other deadline
date by which an action must be taken to establish or preserve a Joint Patent
right. The Non-Prosecuting Party shall then have the right, but not the
obligation, to pursue the filing or support the continued prosecution or
international protection of such Joint Patents. If the Non-Prosecuting Party
elects to pursue such filing or continue such support, then it shall notify the
Prosecuting Party of such election, and the Prosecuting Party shall promptly
assign to the Non-Prosecuting Party, without consideration, all of its right,
title and interest in such Joint Patent.

     10.6) Prosecution Costs. Pharmacia shall be responsible for any
out-of-pocket costs or expenses reasonably incurred by Nastech and approved by
Pharmacia (such approval not to be unreasonably withheld or delayed), after the
Effective Date of this Agreement, in the course of filing, prosecuting and
maintaining any Nastech Owned Patents related to the Collaboration Product
(excluding any Joint Patents) up to a total cost of [*]. So long as Pharmacia is
required to pay for the filing, prosecuting and maintaining Nastech Owned
Patents under this Section, Pharmacia shall have full rights of consultation
with Nastech and patent counsel selected by Nastech, that Pharmacia has no
reasonable objections to, in all matters related to Nastech Owned



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

33



--------------------------------------------------------------------------------



 



Patents. Nastech shall use reasonable diligent efforts to implement all
reasonable requests made by Pharmacia with regard to preparation, filing,
prosecution and/or maintenance of the patent applications and patents related to
Nastech Owned Patents. Nastech shall be responsible for any costs or expenses
incurred by it in the course of filing, prosecuting and maintaining the Nastech
Owned Patents (excluding any Joint Patents) in excess of [*]. Pharmacia shall be
responsible for any costs or expenses incurred by it in the course of filing,
prosecuting and maintaining the Pharmacia Patents (excluding any Joint Patents).
The Development Oversight Committee shall determine which of the Parties shall
be responsible for the reasonable out of pocket costs and expenses incurred by
the Parties in filing, prosecuting and maintaining any Joint Patents; provided,
however, that in the event the Development Oversight Committee is unable to
agree upon an appropriate allocation between the Parties, the Parties shall
share such costs and expenses equally on an ongoing basis.

     10.7) Cooperation. Each of Nastech and Pharmacia shall make available to
the other Party (or to the other Party’s authorized attorneys, agents or
representatives) its employees, agents or consultants to the extent necessary or
reasonable to enable the appropriate Party to file, prosecute and maintain
patent applications and resulting patents with respect to inventions owned by a
Party and relating to Collaboration Product for use in the Field, and for
periods of time sufficient for such Party to obtain the necessary assistance
from such personnel. Where appropriate, each of the Party shall sign or cause to
have signed all documents necessary for the same.

     10.8) Notice of Issuance. Nastech shall keep Pharmacia informed with regard
to the status of the Nastech Owned Patents and the Joint Patents for which it is
the Prosecuting Party, and Pharmacia shall keep Nastech informed with regard to
the status of Pharmacia Patents and any Joint Patents for which it is the
Prosecuting Party. Nastech shall promptly deliver or have delivered to Pharmacia
copies of all patent applications, amendments, related correspondence, and
documents concerning the Nastech Owned Patents and Joint Patents for which it is
the Prosecuting Party, and Pharmacia shall promptly deliver or have delivered to
Nastech copies of all patent applications, amendments, related correspondence,
and documents concerning the Pharmacia Patents and any Joint Patents for which
it is the Prosecuting Party. Each Party shall notify the other Party of the
issuance of each patent included within the Patent Rights for which the
notifying Party is responsible pursuant to Section 10.5 above, giving the date
of issue and patent number for each such patent.

     10.9) No Implied Rights. Except as otherwise expressly provided in this
Agreement, under no circumstances shall a Party, as a result of this Agreement,
obtain any ownership interest or other right, title or interest in or to the
Patent Rights or other intellectual property or Confidential Information of the
other Party, including items Controlled or developed by the other Party, or
delivered by the other Party to said Party, at any time pursuant to this
Agreement.

     10.10) Assertion of Patent Infringement. Nastech and Pharmacia shall each
promptly notify the other in writing of any alleged or threatened infringement
of any patents which adversely affects the Development or Commercialization of
Collaboration Product in the Field, or if either Party, or any of their
respective Affiliates, shall be individually named as a defendant

34



--------------------------------------------------------------------------------



 



in a legal proceeding by a Third Party for infringement of a patent because of
the manufacture, use or sale of a Collaboration Product in the Field or because
of attempts to invalidate Pharmacia Patents or Nastech Owned Patents or Joint
Patents in relation any Collaboration Product in the Field.

      a)   In the event of any challenge to (including any interference or
opposition or similar proceedings) or any alleged or threatened infringement of
the Nastech Owned Patents, Pharmacia Patents or Joint Patents relating to
Collaboration Product in the Field, the Parties shall consult to determine the
course of action to be taken, including, but not limited to, the commencement of
any suit (including any action or other proceeding) to enjoin, prohibit or
otherwise secure the cessation of such infringement. If both Parties agree to
proceed with any such suit, they shall (i) jointly select and instruct patent
counsel and confer with respect to such suit acting on the advice of such patent
counsel and in the best interests of the Collaboration Product (provided that if
the Patent Rights subject to such infringement are those of only one Party, such
Party shall have the exclusive right to select patent counsel with the advice
and consent of the other Party, which consent shall not unreasonably be delayed,
conditioned or withheld), (ii) each be responsible for fifty percent (50%) of
all costs and expenses, including reasonable attorneys’ and experts’ fees,
incurred in commencing and maintaining such suit, and (iii) each have the right
to receive payment of fifty percent (50%) of such balance of any settlement
amount, damages or other monetary awards recovered in connection with such suit
as remains after reimbursement of their respective actual out-of-pocket costs
and expenses (including reasonable attorneys’ and experts’ fees) incurred in
connection with such suit, provided that if the amounts recovered do not fully
reimburse the costs, expenses and losses described in this Section 10.10(a),
such amounts shall be paid to the Parties pro-rata to the costs and expenses
incurred, and loss suffered by, the Parties.

      b)   If one of the Parties shall elect not to proceed with the
commencement of such infringement suit, the other Party shall have the right,
but not the obligation, to commence and maintain such suit at its own cost and
expense and, in the event that it shall elect to proceed with such suit, it
retains further exclusive rights (i) to select and retain patent counsel with
the advice and consent of the Party that has elected not to so proceed, which
consent shall not unreasonably be delayed, conditioned or withheld, and (ii) to
direct and control such suit and to receive and retain all settlement amounts,
damages and other monetary awards recovered in connection therewith.

      c)   Each Party agrees to cooperate with the other at the request of the
other, including giving testimony and producing documents lawfully requested in
the course of a suit prosecuted by such Party pursuant to this Section 10.10,
and shall endeavor to cause its and its Affiliates employees to cooperate with
the other Party.

35



--------------------------------------------------------------------------------



 



     10.11) Third Party Infringement Suit. In the event that a Third Party sues
Pharmacia or Nastech or their respective Affiliates alleging that the making,
using, marketing, importing, exporting, selling or offering to sell
Collaboration Product infringes or will infringe claims in said Third Party’s
Patent Rights, then the Party so sued may elect to defend such suit, but shall
fully consult with the other Party. Neither Party may settle any such action on
terms that adversely affect the other Party without the express written consent
of the other Party, such consent not to be unreasonably withheld or delayed. If,
as a result of a judgment in the litigation or settlement with the Third Party,
Pharmacia is required to pay royalties or other monies to such Third Parties,
such payments may be treated as royalties under a Third Party Patent Licenses
under Section 9.9.

     10.12) Cooperation. If either Party shall become engaged in or participate
in any suit described in Section 10.10 or 10.11, or any investigation, claim,
interference or other proceeding with any Third Party (including any proceeding
before a relevant Regulatory Authority) relating in any way to the Collaboration
Product or to any Pharmacia Technology, Nastech Technology, or Joint Technology
affecting any of Collaboration Product, the other Party shall cooperate, and
shall endeavor to cause its and its Affiliates and Sublicensees’ employees to
cooperate, with such Party in all reasonable respects in connection therewith,
including, without limitation, giving testimony and producing documents lawfully
requested, and using its Commercially Reasonable and Diligent Efforts to make
available to the other Party, at no cost to the other Party (other than
reimbursement of actually incurred, reasonable out-of-pocket expenses), such
employees who may be helpful, with respect to such suit, investigation, claim,
interference or other proceeding.

     10.13) No Obligation to Prosecute. Notwithstanding any other provision of
this Article, neither Party shall have an obligation to prosecute or maintain,
or take or defend any action in respect of any Patent Right which is owned by a
Third Party.

ARTICLE 11

CONFIDENTIALITY

     11.1) Confidential Information. Except as otherwise provided in this
Article 11 and Section 12.7(b)(v), from the Execution Date until the fifth
anniversary of the expiration of or termination of this Agreement, or for a
period of ten (10) years from the Execution Date, whichever is the longer, the
Parties shall, and shall procure that their Sublicensees and consultants,
contractors and clinical investigators shall, maintain in confidence and use
only for purposes specifically authorized under this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement.

36



--------------------------------------------------------------------------------



 



     11.2) Disclosure. To the extent it is reasonably necessary or appropriate
to fulfill its obligations or exercise its rights under this Agreement, a Party
may disclose Confidential Information of the other Party it is otherwise obliged
under this Article not to disclose:

      a)   to its Affiliates, Sublicensees, consultants, outside contractors and
clinical investigators, on a need-to-know basis and on the condition that such
entities or persons agree, in a binding written agreement, to keep the
Confidential Information confidential to substantially the same extent as such
Party is required to keep such Confidential Information confidential; and

      b)   to Regulatory Authorities and other Third Parties to the extent that
such disclosure is reasonably necessary to obtain authorizations to conduct
clinical trials or to file and maintain Regulatory Approvals and to
Commercialize the Collaboration Product.

     11.3) Exceptions. The obligation not to disclose Confidential Information
shall not apply to any part of such Confidential Information that:

      a)   is or becomes published or otherwise becomes publicly known other
than by acts of the Party obligated not to disclose such Confidential
Information or its Sublicensees, consultants, contractors or clinical
investigators in breach of this Agreement;

      b)   was disclosed to the receiving Party or its Affiliates or
Sublicensees by a Third Party, provided that such Confidential Information was
not obtained by such Third Party from the disclosing Party under an obligation
of confidentiality;

      c)   prior to disclosure under this Agreement, was already in the
possession of the receiving Party or its Affiliates or Sublicensees, provided
that such Confidential Information was not obtained from the disclosing Party
under an obligation of confidentiality;

      d)   can be shown by written documents to have been independently
developed by the receiving Party or its Affiliates without breach of any of the
provisions of this Agreement or access to any Confidential Information provided
by the disclosing Party; or

      e)   is required to be disclosed by the receiving Party to comply with
applicable Laws, or with a court or administrative order or the rules of any
relevant Stock Exchange, provided, however, that this Section 11.3(e) shall not
permit a Party to disclose the other Party’s confidential know-how for the
purpose of obtaining Patents Rights.

     In the case of a disclosure permitted by Section 11.3(e), the receiving
Party shall, if practicable, notify the disclosing Party in writing prior to any
such disclosure and use

37



--------------------------------------------------------------------------------



 



Commercially Reasonable and Diligent Efforts to secure confidential treatment
thereof prior to its disclosure (whether by protective order or otherwise).

     11.4) Terms of Agreement. Notwithstanding the provisions of Sections 11.1
through 11.3, each Party shall be entitled to disclose the terms of this
Agreement to its advisors and potential investors or other financing sources,
without the consent of the other Party, on the condition that such entities or
persons agree to keep such terms confidential for the same time periods and to
the same extent as such Party is required to keep such terms confidential. Each
party shall give the other Party a reasonable opportunity to review all filings
with the United States Securities and Exchange Commission or any Stock Exchange
describing the terms of this Agreement prior to submission of such filings, and
shall give due consideration to any reasonable comments by the non-filing Party
relating to such filing, including without limitation the provisions of this
Agreement for which confidential treatment should be sought.

     11.5) Publications. Each Party recognizes the mutual interest in obtaining
valid patent protection. Consequently, any Party or its Sublicensees, its
employees or consultants wishing to make a publication (including any oral
disclosure made without obligation of confidentiality) relating to work
performed by or on behalf of such Party as part of the Global Development Plan
or, in the case of Nastech’s activities relating to Collaboration Product, prior
to the Execution Date (the “Publishing Party”) shall transmit to the other Party
(the “Reviewing Party”) a copy of the proposed written publication at least
sixty (60) days prior to submission for publication, or an abstract of such oral
disclosure at least thirty (30) days prior to submission of the abstract or the
oral disclosure, whichever is earlier. The Reviewing Party shall have the right
to (a) request a delay in publication or presentation in order to protect
patentable information, (b) propose modifications to the publication for patent
reasons or (c) request that the information be maintained as a trade secret.
With respect to publications or disclosures by investigators or other Third
Parties, such publications and disclosures shall be subject to review by the
Reviewing Party under this Section 11.5 only to the extent that the Publishing
Party has the right to do so.

     11.6) Delay. If the Reviewing Party requests a delay as described in
Section 11.5 above, the Publishing Party shall delay submission or presentation
of the publication for a period of sixty (60) days from the date of such request
to enable patent applications protecting each Party’s rights in such information
to be filed. Upon the expiration of sixty (60) days, in the case of proposed
written disclosures, or thirty (30) days, in the case of an abstract of proposed
oral disclosures, from transmission of such proposed disclosures to the
Reviewing Party, the Publishing Party shall be free to proceed with the written
publication or the oral presentation, respectively, unless the Reviewing Party
has requested the delay described above. To the extent practicable in the
reasonable exercise of its discretion, the Publishing Party shall incorporate
all modifications proposed under this Section. If a trade secret that is the
subject of a request made under this Section cannot be otherwise protected
without unreasonable expense to the Reviewing Party, such information shall be
omitted from the publication.

     11.7) Press Releases. Following the Execution Date, the Parties shall issue
one or more press releases regarding this Agreement, the Supply Agreement and
the investment agreement and registration rights agreement contemplated by
Section 8.2 (the Supply

38



--------------------------------------------------------------------------------



 



Agreement, investment agreement and registration rights agreement being referred
to herein as the “Other Agreements”), the timing and content of which shall be
mutually agreed. Except to the extent required by Law or the rules of a relevant
Stock Exchange or as otherwise permitted in accordance with this Section 11.7,
neither Party shall make any further public announcements concerning this
Agreement, the Other Agreements or the subject matter hereof or thereof without
the prior written consent of the other, which shall not be unreasonably
withheld. Notwithstanding the foregoing, the Parties agree that each Party may
desire or be required to issue press releases relating to the Agreement, the
Other Agreements or activities hereunder or thereunder, and the Parties agree to
consult with each reasonably and in good faith with respect to the text and
timing of such press releases prior to the issuance thereof, provided that a
Party may not unreasonably withhold consent to such releases, and that either
Party may issue such press releases as it determines, based on advice of
counsel, are reasonably necessary to comply with Law or for appropriate market
disclosure. The principles to be observed by Pharmacia and Nastech in public
disclosures with respect to this Agreement or the Other Agreements shall be:
accuracy, compliance with applicable legal requirements, the requirements of
confidentiality under Sections 11.1 through and including 11.5 and this
Section 11.7 and normal business practice in the pharmaceutical and
biotechnology industries for disclosures by companies comparable to Pharmacia
and Nastech. In the event of a public announcement, the Party making such public
announcement shall provide the other Party with a reasonable opportunity, judged
in the light of the circumstances, and the right to approve the content of such
announcement prior to its being made, which approval shall not be delayed or
unreasonably withheld. The contents of any such announcement or similar
publicity which has been reviewed and approved by the reviewing Party can be
re-released by either Party without a requirement for re-approval.

     11.8) Termination of Prior Agreement. The Parties agree that as of the
Effective Date the Confidentiality Agreement dated as of [*], between Pharmacia
and Nastech is hereby terminated and superseded by the provisions of this
Agreement, and any disclosures made under the terms of that Confidentiality
Agreement shall be deemed to have been made under the terms of this Agreement.

ARTICLE 12

TERM AND TERMINATION

     12.1) Term. This Agreement becomes effective as of the Effective Date and
shall terminate on a country-by-country basis on expiry of all of Pharmacia’s
payment obligations in respect of sales of Collaboration Product in such country
unless terminated earlier as set forth in this Article 12 (the “Term”).



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

39



--------------------------------------------------------------------------------



 



     12.2) Pharmacia’s Unilateral Termination Right. Pharmacia shall have the
right to terminate this Agreement, at any time and for any reason, upon [*]
days’ prior written notice to Nastech.

     12.3) Termination For Material Breach.

      a)   Termination Rights. Upon a material breach of this Agreement by
Pharmacia or Nastech (in such capacity, the “Breaching Party”), the other Party
(in such capacity, the “Non-Breaching Party”) may provide written notice (a
“Breach Notice”) to the Breaching Party specifying the material breach. If
(i) the Breaching Party fails to cure such material breach during the [*] day
period following the date on which the Breach Notice is provided (or, if such
material breach, by its nature, is a curable breach that is not curable within
the [*] day period, such longer period as would be reasonably necessary for a
diligent party to cure such material breach), or (ii) such material breach, by
its nature, is incurable, then the Agreement shall terminate.

      b)   Material Breach Relating to the Development or Commercialization of a
Collaboration Product. Notwithstanding the provisions of Section 12.3(a), in the
event a material breach which does not relate to payment is limited to a
particular Collaboration Product, then the Non Breaching Party shall be entitled
to terminate this Agreement only with respect to such Collaboration Product.
Furthermore, in the event a material breach relating to a particular
Collaboration Product is limited to a particular country or particular
countries, then the Non Breaching Party shall be entitled to terminate this
Agreement only with respect to the particular Collaboration Product and only
with respect to the particular country or particular countries.

      c)   Dispute Resolution. Termination under this Section 12.3 for whatever
reason will be automatically stayed for the duration of any dispute resolution
proceedings initiated under Article 13 regarding the dispute forming the basis
for the proposed termination.

     12.4) Termination Upon Bankruptcy. This Agreement may be terminated by a
Party upon written notice to the other in the event that (i) the other Party
shall make an assignment for the benefit of its creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of custodian,
receiver or any trustee for it or a substantial part of its assets, or shall
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect; or (ii) if there shall have
been filed against the other Party any such bona fide petition or application,
or any such proceeding shall have been commenced against it, in which an order
for relief is entered or which remains undismissed for a period of [*]; or
(iii) if the other Party by



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

40



--------------------------------------------------------------------------------



 



any act or omission shall indicate its consent to, approval of or acquiescence
in any such petition, application or proceeding or order for relief or the
appointment of a custodian, receiver or trustee for it or any substantial part
of its assets, or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of [*]; or (iv) anything
analogous to any of the foregoing occurs in any applicable jurisdiction.
Termination shall be effective upon the date specified in such notice.

     12.5) Termination Relating to Competitive Product.

      a)   Nastech shall have the right to terminate this Agreement in its
entirety in the event Pharmacia or its Affiliates initiates [*] with respect to
a Competitive Product, or markets and sells any Competitive Product, and
Pharmacia fails to file the first NDA with the FDA for the first Collaboration
Product within [*]; provided, however, that (i) the foregoing shall not apply in
the event there shall be any changes to the assumptions set forth in Schedule
12.5, (ii) the foregoing shall not apply unless Pharmacia is developing or
marketing and selling the Competitive Product at the expiration of the [*]
period, and (iii) Nastech must exercise its right to terminate under this
Section 12.5(a) within [*] after the expiration of such [*] period.

      b)   Nastech shall have the right to terminate this Agreement only with
respect to the Licenses granted hereunder in the European Union in the event
Pharmacia or its Affiliates initiates [*] with respect to a Competitive Product,
or markets and sells a Competitive Product, and Pharmacia fails to file the
first NDA for the first Collaboration Product in the European Union either
through the Central Procedure for Medicinal Products or the Mutual Recognition
Process with a reference member state within [*]; provided, however, that
(i) the foregoing shall not apply in the event there shall been any changes to
the assumptions set forth in Schedule 12.5, (ii) the foregoing shall not apply
unless Pharmacia is developing or marketing and selling the Competitive Product
in the European Union at the expiration of the [*] period, and (iii) Nastech
must exercise its right to terminate under this Section 12.5(b) within [*] after
the expiration of such [*] period

      c)   In the event that Nastech fails to supply Pharmacia on a timely basis
with any quantities of the first Collaboration Product that are ordered under
the Supply Agreement for use in conducting Development of such Collaboration
Product, then the [*] periods set forth in Sections 12.5(a) and 12.5(b),
respectively, shall automatically be extended by a period equal to the



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

41



--------------------------------------------------------------------------------



 

  duration of any delay realized by Pharmacia in obtaining such Collaboration
Product and Nastech’s notice obligation under those Sections shall commence upon
the expiration of such extended period

      d)   Notwithstanding the provisions of Sections 12.5(a)(i) and 12.5(b)(i),
with respect to any change in the formulation for the Collaboration Product
which is made by Pharmacia during the [*] period set forth in Section 12.5(a)
[*] set forth in Section 12.5(b), in the event that Nastech reasonably believes
that the primary purpose for such change is to enable Pharmacia to avoid the [*]
deadlines set forth in such Sections and not for the purpose of addressing any
legitimate Development or Commercialization risks or issues regarding the
Collaboration Product (e.g., to address concerns expressed by Regulatory
Authorities with respect to the previous formulation or to improve the
marketability of the Collaboration Product), Nastech shall notify Pharmacia and
the Parties shall promptly meet to discuss the basis for Nastech’s belief. If
after good faith discussions the Parties are unable to resolve such issue to
Nastech’s reasonable satisfaction, the matter shall be submitted for decision to
a neutral Third Party of sufficient knowledge and experience in the Development
and Commercialization of pharmaceutical products who is acceptable to both
Parties. Such neutral Third Party shall only decide whether Pharmacia’s decision
to change the formulation of the first Collaboration Product during the [*] set
forth in Section 12.5(a) or the [*] set forth in Section 12.5(b) was primarily
motivated by a desire to avoid the [*] deadlines set forth in such Sections and
not for the purpose of addressing any legitimate Development or
Commercialization risks or issues regarding the Collaboration Product (e.g. to
address concerns expressed by Regulatory Authorities with respect to the
previous formulation or to improve the marketability of the Collaboration
Product). The decision of such neutral Third Party shall be in writing and shall
be binding upon the Parties. The costs and expenses of engaging such neutral
Third Party shall be borne by the non-prevailing Party in such proceeding.

     12.6) Rights of Pharmacia Upon Regularly Scheduled Termination. Upon the
expiration of all of Pharmacia’s payment obligations under this Agreement with
respect to a particular country, Pharmacia shall have a fully paid-up,
non-exclusive license under the Nastech Technology to make, have made, sell,
offer for sale, use and import Licensed Products in the Field in such country.

     12.7) Grant Backs to Nastech. In the event Pharmacia terminates this
Agreement pursuant to Section 12.2 or Nastech terminates this Agreement pursuant
to Section 12.3 or 12.4,



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

42



--------------------------------------------------------------------------------



 



then Pharmacia’s rights under the Licenses (and any ancillary rights derived
therefrom) shall terminate and

      a)   At Nastech’s request, Pharmacia shall promptly collect and return,
and cause its Affiliates and Sublicensees to collect and return, to Nastech or,
at Nastech’s request, destroy, all documents provided by Nastech and containing
Nastech Confidential Information (provided that one copy may be retained in its
confidential legal files for the sole purpose of determining its continuing
obligations under Section 11 hereof), and shall immediately cease, and cause its
Affiliates and Sublicensees to cease, all further use of the Nastech
Confidential Information;

      b)   Pharmacia shall use Commercially Reasonable and Diligent Efforts to
provide, at Nastech’s expense, all cooperation and assistance reasonably
requested by Nastech to enable Nastech (or its nominee) to assume with as little
disruption as reasonably possible, the Development and/or Commercialization of
all Collaboration Product then being Commercialized or in clinical Development.
Such cooperation and assistance shall be provided in a timely manner (having
regard to the nature of the cooperation or assistance requested) and shall
include without limitation:

      (i)   Nastech shall have an exclusive license (which shall include the
right to grant sublicenses) from Pharmacia under Pharmacia Technology existing
at the time of termination and reasonably necessary to Develop, make, have made,
use, import, offer to sell and sell in the Field the specific Collaboration
Product then being Commercialized or in clinical Development.

      (ii)   Pharmacia shall transfer to Nastech (or its nominee) all Regulatory
Approvals and regulatory filings (including applications for Regulatory
Approvals) made or obtained by Pharmacia or its Affiliates or any of its
Sublicensees to the extent relating to Collaboration Product then being
Commercialized or in clinical Development.

      (iii)   Pharmacia shall grant an exclusive license (which shall include
the right to grant sublicenses) to Nastech to use Product Marks, and any domain
names containing Product Marks, solely in connection with the manufacture,
importation, use, offer for sale or sale of Collaboration Product for use in the
Field. Following such grant, Pharmacia shall not, and shall not grant any rights
to any Third Party to, use the Product Mark.

      (iv)   Pharmacia shall transfer to Nastech (or its nominee) a copy of all
information in its possession or under its control relating to any Collaboration
Product then being Commercialized or in clinical Development and reasonably
necessary or desirable for its continued Development and/or Commercialization
including without limitation all information contained in the regulatory and/or
safety databases, all in the format then currently maintained by Pharmacia;
provided,

43



--------------------------------------------------------------------------------



 

          however, nothing in this Section 12.7(b)(iv) shall be deemed to expand
the scope of the license granted to Nastech pursuant to Section 12.7(b)(i)

      (v)   Pharmacia shall transfer to Nastech the Pharmacia Know-How that is
reasonably necessary to enable Nastech (or its nominee) to manufacture the
Collaboration Product following termination of this Agreement in the manner in
which such products are being manufactured as of the date of termination, but
only to the extent Pharmacia Controls such Pharmacia Know-How. In the event that
the Collaboration Product is being manufactured by a Third Party as of the time
notice of termination is delivered (the “Termination Notice Date”), such
transfer may be by assignment to Nastech of Pharmacia’s rights under its
agreement with the Third Party manufacturer, if permitted under the applicable
agreement and Pharmacia shall exercise Commercially Reasonable and Diligent
Efforts to secure the right to effect such assignment by the express terms of
such agreement. Any technology transfer activities pursuant to this Section 12.7
shall be at Nastech’s expense. Any Pharmacia Know-How transferred pursuant to
this Section 12.7(b)(v) shall, for the avoidance of doubt, remain part of
Pharmacia’s Confidential Information. Nastech agrees to use such Pharmacia
Know-How solely for the purposes of manufacturing the specific Collaboration
Product then being Commercialized or in clinical Development.

      (vi)   Pharmacia shall use Commercially Reasonable and Diligent Efforts to
assign to Nastech such sublicenses related to Collaboration Product and/or
subcontracts relating to significant services to be performed by Third Parties
related to Development or Commercialization of Collaboration Product, as
reasonably requested by Nastech and to secure the right to effect such
assignment by the express terms of such sublicenses and subcontracts.

      (vii)   In the event that Pharmacia or any of its Affiliates is
responsible for manufacturing Collaboration Product as of the Termination Notice
Date, Pharmacia will, for a period not to exceed two (2) years following such
date supply Nastech with sufficient quantities of the Collaboration Product to
enable Nastech to continue the Commercialization of the Collaboration Product in
accordance with the scope of the Global Commercialization Plan as it existed as
of the Termination Notice Date; provided, however, nothing contained in this
Section shall require Pharmacia to increase its scale of manufacturing beyond
the scale envisaged by such Global Commercialization Plan as of the Termination
Notice Date. Pharmacia shall supply the Collaboration Product at a price equal
to Pharmacia’s FAMC, and upon other reasonable and customary terms as to
forecasting, shipment, delivery and similar matters as may be agreed. It is
understood that any capital expenditures required to be made by Pharmacia in
order to enable Pharmacia to supply Collaboration Product in the quantities
contemplated by the forecasts to be provided by Nastech shall be included in
Pharmacia’s FAMC

44



--------------------------------------------------------------------------------



 

          and fully amortized over the period in which Pharmacia supplies
Collaboration Product to Nastech.

The Parties shall use Commercially Reasonable and Diligent Efforts to complete
the transition of the Development and Commercialization of the Collaboration
Product from Pharmacia to Nastech pursuant to this Section 12.7 as soon as is
reasonably possible.

For the avoidance of doubt, Nastech shall not be required to provide Pharmacia
any consideration in exchange for the licenses or other rights to be granted to
it pursuant to this Section 12.7; provided, however, (i) Nastech shall be solely
responsible for paying any royalties, fees or other consideration that Pharmacia
may be obligated to pay to a Third Party in respect of any such transfer or
sublicense to Nastech of such licenses or other rights, (ii) for the avoidance
of doubt, nothing in this paragraph shall limit Nastech’s obligation to
reimburse Pharmacia for any costs reasonably incurred in performing any of its
obligations pursuant to Section 12.7(b), and (iii) Nastech shall be responsible
for paying Pharmacia certain royalties based on its sales of Collaboration
Product in accordance with and subject to the provisions of Section 12.9(b).

     12.8) Other Residual Rights. Upon termination of this Agreement, except as
specifically provided herein to the contrary, all rights and obligations of the
Parties under this Agreement shall cease, except as otherwise provided in this
Article 12 and as follows:

      a)   Obligations to pay amounts accruing hereunder up to the date of
termination or thereafter, including royalties on all Collaboration Product
manufactured up to the date of termination;

      b)   The obligations regarding confidentiality as set forth in Article 11;

      c)   All obligations for record keeping and accounting reports;

      d)   The Parties’ right to inspect books and records of each other as set
forth in herein;

      e)   The Parties’ rights with respect to the ownership of intellectual
property as set forth in Sections 10.2 and 10.3;

      f)   Obligations of defense and indemnity, which obligations shall
continue in full force and effect for an unlimited period, subject to
Section 17.13;

      g)   The Parties’ rights and obligations (including with respect to any
representations or warranties herein made) arising prior to the effective date
of such termination, or as a result of such termination, or which may thereafter
come into being as the result of the breach of any of the terms or conditions of
this Agreement that survive the termination of this Agreement pursuant to this
Section 12.8;

45



--------------------------------------------------------------------------------



 

      h)   The Parties’ rights and immunities pursuant to the disclaimers set
forth in this Agreement, including under Section 14.6 hereof;

      i)   The Parties’ rights and immunities pursuant to the limitations of
liability set forth in this Agreement, including under Section 17.13 hereof.

     12.9) Certain Consequences of Termination.

      (a)   In the event Pharmacia terminates this Agreement pursuant to
Sections 12.3 or 12.4, then (i) Pharmacia’s rights under the Licenses (and any
ancillary rights derived therefrom) shall survive termination (provided that
such license shall be fully sublicensable), and (ii) Pharmacia shall pay Nastech
royalties on Net Sales of Collaboration Product following the effective date of
such termination at a rate which is [*] of the rate that would otherwise be
payable pursuant to Article 9 if this Agreement had not been terminated.

      (b)   In the event that Nastech terminates this Agreement pursuant to
Sections 12.3 or 12.4, in consideration of and subject to Pharmacia’s
performance of its obligations under Section 12.7, Nastech shall pay Pharmacia a
royalty equal to [*] of net sales of Collaboration Product following the
effective date of termination (with such net sales being determined by applying
the definition of Net Sales mutatis mutandis to any sales of Collaboration
Product by Nastech, its Affiliates or any of their licensees); provided,
however, that in the event that Nastech terminates this Agreement pursuant to
Section 12.3 prior to the First Commercial Sale, such royalty shall terminate
when the aggregate of all royalty payments made by Nastech to Pharmacia pursuant
to this Section 12.9 (b) equals [*] of the sum of (i) all payments made by
Pharmacia pursuant to Sections 8.1 and 8.3, and (ii) all Development Costs
incurred by Pharmacia pursuant to this Agreement.

      (c)   Any royalty payments payable pursuant to Sections 12.9(a) or 12.9(b)
shall terminate, on a country-by-country basis, upon the later of (i) last to
expire Nastech Patent which contains at least one Valid Claim which claims the
composition of the Compound or a pharmaceutical preparation containing the same,
or the use of the Compound or such preparation in the Field, and (ii) the
earlier of (x) [*] from First Commercial Sale of such Collaboration Product in
such country (or, in the case of countries in the European Union, [*] from first



--------------------------------------------------------------------------------

    [*] Certain portions of this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment with respect
to such omitted portions has been requested.       [*] Certain portions of this
page have been omitted and filed separately with the Securities and Exchange
Commission. Confidential Treatment with respect to such omitted portions has
been requested.

 

46



--------------------------------------------------------------------------------



 

          commercial sale of such Collaboration Product in any country in the
European Union) , and (y) sale by a Third Party who is not a Sublicensee of
Licensed Product or a licensee of Nastech in an amount equal to or greater than
15% of unit sales (calculated on a relevant per day or per treatment basis) of
Collaboration Product sold in such country

     12.10) Disposal of Inventory. Upon termination of this Agreement for any
reason Pharmacia shall be free to sell its remaining and then existing inventory
of Collaboration Product, together with any additional quantities of
Collaboration Product which Pharmacia is obligated to purchase from Nastech
under the Supply Agreement; provided, however, that Pharmacia shall be obligated
to pay Nastech the royalties applicable to said subsequent sales in accordance
with the terms and conditions set forth in this Agreement.

     12.11) Preservation of Rights upon Termination. The rights set out in this
Article 12 are without prejudice to any other rights a Party may have in respect
of any such termination.

ARTICLE 13

DISPUTE RESOLUTION

     13.1) Non-Binding Mediation. In the event of any controversy or claim
arising out of relating to or in connection with any provision of this
Agreement, or the rights or obligations of the Parties hereunder (other than
those to be resolved pursuant to Sections 3.3(b) and 5.5), the Parties shall try
to settle their differences amicably between themselves. Either Party may
initiate such informal dispute resolution by sending written notice of the
dispute to the other Party, and within ten (10) Business Days after such notice
appropriate representatives of the Parties shall meet for attempted resolution
by good faith negotiations. If such representatives are unable to resolve
promptly such disputed matter within the said ten (10) Business Days, either
Party may refer the matter by written notice to the other to the President,
Global Prescription Business of Pharmacia or his designee and the Chief
Executive Officer of Nastech or his designee for discussion and resolution. If
such individuals or their designees are unable to resolve such dispute within
thirty (30) days of such written notice, the Parties shall refer the dispute to
mediation in New York, New York before resorting to litigation. Such mediation
shall be conducted pursuant to the commercial mediation rules of the American
Arbitration Association. If any unresolved matter is not resolved within 30 days
following referral to non-binding mediation pursuant to this Section 13.1,
either Party may, subject to Sections 17.5 and 17.13, seek any remedy, at law or
in equity that may be available.

47



--------------------------------------------------------------------------------



 



ARTICLE 14

REPRESENTATIONS, WARRANTIES AND COVENANTS

     14.1) Representation of Authority; Consents. Nastech and Pharmacia each
represent and warrant to the other Party that as of the Execution Date (a) it
has full right, power and authority to enter into this Agreement, (b) this
Agreement has been duly executed by such Party, (c) so far as it is aware (not
having taken legal advice in jurisdictions other than the USA) (i) this
Agreement constitutes a legal, valid and binding obligation of such Party,
enforceable in accordance with its terms, subject to all limitations of
bankruptcy, liquidation, reorganization, insolvency, moratorium and enforcement
of creditors’ rights generally, general principles of equity (including without
limitation those relating to specific performance, injunctions and other
remedies) and public policy constraints (including those pertaining to
limitations and/or exclusions of liability, competition law, penalties and
jurisdictional issues including conflicts of laws), and (ii) all necessary
consents, approvals and authorizations of all government authorities and other
persons and entities required to be obtained by such Party in connection with
the execution, delivery and performance of this Agreement have been and shall be
obtained.

     14.2) No Conflict. Each Party represents to the other Party that as of the
Execution Date notwithstanding anything to the contrary in this Agreement, the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (a) do not conflict with or violate such Party’s corporate
charter and bylaws or any requirement of applicable laws or regulations and
(b) do not and shall not conflict with, violate or breach or constitute a
default or require any consent under, any contractual obligation of such Party.

     14.3) Knowledge of Pending or Threatened Litigation. Each Party represents
and warrants to the other Party that as of the Execution Date there is no claim,
investigation, suit, action or proceeding pending against it and of which it has
received written notice or, to the knowledge of such Party, threatened against
it before or by any governmental entity or arbitrator that, individually or in
the aggregate, could reasonably be expected to materially impair the ability of
such Party to perform any obligation under this Agreement; provided that the
foregoing representation and warranty does not apply to interference proceedings
before the United States Patent and Trademark Office, opposition proceedings
before the European Patent Office or any similar or analogous proceeding before
any similar competent authority responsible for issuing patents (and including
appeals from the same).

     14.4) Additional Representations and Warranties of Nastech. Nastech further
represents and warrants to Pharmacia, as of the Execution Date, as follows:

      a)   Nastech is the exclusive owner of the Patent Rights listed on
Schedule A.

      b)   Nastech has not entered into any Third Party License Agreements prior
to the Execution Date.

48



--------------------------------------------------------------------------------



 

      c)   To the best of Nastech’s knowledge, the inception, development and
reduction to practice of the Nastech Owned Patents and Nastech Know-How has not
constituted or involved the misappropriation of trade secrets of any Third
Party.

      d)   To the best of Nastech’s knowledge, the importation, manufacture, use
and sale of the initial Collaboration Product in the Field does not and will not
infringe the Patent Rights or other intellectual property rights of any Third
Party.

      e)   To the best of Nastech’s knowledge, none of the Nastech Owned Patents
is invalid or unenforceable. No claim has been made against Nastech in writing
asserting the invalidity, misuse, unregisterability, unenforceability or
non-infringement of any of the Nastech Owned Patents or challenging its right to
use or ownership of any of the Nastech Owned Patents or making any adverse claim
of ownership thereof.

      f)   Nastech has disclosed to Pharmacia all material information in
Nastech’s Control or otherwise known to Nastech or its Affiliates with respect
to the safety or efficacy of Licensed Product in the Field, or any human risk
factors related thereto, as well as all pre-clinical and clinical data related
to Licensed Product for use in the Field, and no such information and data has
been falsified as to which Nastech is aware or after a reasonable investigation
should have been aware.

      g)   Nastech has not granted, and during the period between the Execution
Date and the Effective Date will not grant, any license to any Third Party
relating to Nastech Technology or Licensed Product for use in the Field.

     14.5) Additional Warranty by Pharmacia. Pharmacia represents and warrants
to Nastech, as of the Execution Date, that:

      a)   Pharmacia has, prior to the Execution Date, provided Nastech with a
complete and accurate copy of all estimated and non-binding sales, marketing and
distribution plans, five- (5-) year sales forecasts, and regulatory rollout
plans prepared by Pharmacia in good faith and existing as of the Execution Date
with respect to Collaboration Product. It is understood that such information
has been provided to Nastech solely for informational purposes and expressly
subject to the provisions of Section 14.6.

      b)   Pharmacia will not cause the Licenses to be encumbered by any liens,
security interests, or other rights or claims of any Third Party.

49



--------------------------------------------------------------------------------



 



     14.6) Disclaimer of Warranty. Except as expressly set forth in this
Article 14, neither Party has made, and nothing in this Agreement shall be
construed as, a warranty or representation (i) that any Collaboration Product
made, used, sold or otherwise disposed of under the Licenses is or will be free
from infringement of patents, copyrights, trade-marks, industrial design or
other intellectual property rights of any Third Party or (ii) regarding the
effectiveness, value, prospects for success (whether financial, regulatory or
otherwise), safety, non toxicity, patentability, or non-infringement of any
patent technology, Licensed Product, Collaboration Product or any information or
results provided by either Party pursuant to this Agreement. Each Party
explicitly accepts all of the same as experimental and for development purposes,
and without any express or implied warranty from the other Party. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE OTHER AGREEMENTS (as such term
is defined in Section 11.7 hereof), EACH PARTY EXPRESSLY DISCLAIMS, WAIVES,
RELEASES, AND RENOUNCES ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WHETHER
WRITTEN OR ORAL, OR ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
WITH RESPECT TO NONINFRINGEMENT, VALUE, ADEQUACY, FREEDOM FROM FAULT, QUALITY,
EFFICIENCY, SUITABILITY, CHARACTERISTICS OR USEFULNESS, OR MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

     14.7) Notwithstanding Sections 14.6 or 17.13, nothing in this Agreement
limits or excludes any Party’s liability for fraud or for death or personal
injury caused by that Party’s own negligence.

ARTICLE 15

INDEMNIFICATION

     15.1) Indemnification.

      a)   Pharmacia. Pharmacia agrees to defend Nastech and its Affiliates, at
Pharmacia’s cost and expense, and will indemnify and hold Nastech and its
Affiliates and their respective directors, officers, employees and agents (the
“Nastech Indemnified Parties”) harmless from and against any losses, costs,
damages, fees or expenses (including without limitation reasonable attorneys’
fees) arising out of any Third Party claim (i) relating to any breach by
Pharmacia of any of its representations, warranties or obligations pursuant to
this Agreement, (ii) relating to the gross negligence or willful misconduct of
Pharmacia, or (iii) for personal injury or death caused by Pharmacia’s or its
Sublicensees’ manufacture, marketing, use or sale of Collaboration Product,
except in each case to the extent such claims are attributable to matters that
are

 

50



--------------------------------------------------------------------------------



 

          indemnified by Nastech under Section 15.1(b) hereof or the Supply
Agreement

      b)   Nastech. Nastech agrees to defend Pharmacia and its Affiliates, at
Nastech’s cost and expense, and will indemnify and hold Pharmacia and its
Affiliates and their respective directors, officers, employees and agents
(the“Pharmacia Indemnified Parties”) harmless from and against any losses,
costs, damages, fees or expenses (including without limitation reasonable
attorneys’ fees) arising out of any Third Party claim (i) relating to any breach
by Nastech of any of its representations, warranties or obligations pursuant to
this Agreement, (ii) relating to the gross negligence or willful misconduct of
Nastech, or (iii) for personal injury or death caused by Nastech’s or its
licensees’ manufacture, marketing, use or sale of Licensed Product outside the
Field, except in each case to the extent such claims are attributable to matters
that are indemnifiable by Pharmacia under Section 15.1(a) hereof

     15.2)Indemnification Procedures.The Party seeking indemnification pursuant
to this Article 15 (the “Indemnified Party”) shall inform the other Party
promptly of any claim for which it intends to seek indemnification and, at the
other Party’s request, cooperate fully with the other Party in defending such
claim. The Indemnified Party, at its expense, shall have the right to
participate in any related suit or proceeding, subject to the ultimate control
of the other Party (“Indemnifying Party”). The Indemnifying Party shall have
full control over the suit or proceedings, including the right to settle,
through counsel of its choice who is reasonably acceptable to the Indemnified
Party; provided, however, the Indemnifying Party will not, absent the consent of
the Indemnified Party (which consent will not be unreasonably withheld), consent
to the entry of any judgment or enter into any settlement that (1) provides for
any relief other than the payment of monetary damages for which the Indemnifying
Party shall be solely liable and (2) where the claimant or plaintiff does not
release the Indemnified Party from all liability in respect thereof. In no event
shall a Party be liable pursuant to this Article 15 for any claims that are
compromised or settled without its prior written consent.

ARTICLE 16

CONDITIONS



  16.1) HSR Filing. To the extent necessary, each of Nastech and Pharmacia
shall, within thirty (30) Business Days after the Execution Date, file with the
Federal Trade Commission and the Antitrust Division of the U.S. Department of
Justice, any notification and report form required of it in the reasonable
opinion of both Parties under the HSR Act with respect to the transactions
contemplated hereby. The Parties shall cooperate with one another to the extent
necessary in the preparation of any notification and report form required to be
filed under the HSR Act. Each Party shall be responsible for its own costs,
expenses, and filing fees associated with any filing under the HSR Act.

51



--------------------------------------------------------------------------------



 





  16.2) HSR-Related Definitions. As used in Section 16.1, the following terms
have the following meanings:

      a)   “DOJ” means the United States Department of Justice.

      b)   “FTC” means the United States Federal Trade Commission.

      c)   “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (15 U.S.C. Sec. 18a), and the rules and regulations promulgated
thereunder.

      d)   “HSR Clearance Date” means the earlier of (i) the date on which the
FTC shall notify Nastech and Pharmacia of early termination of the applicable
waiting period under the HSR Act or (ii) the day after the date on which the
applicable waiting period under the HSR Act expires.

      e)   “HSR Filing” means filings by Pharmacia and Nastech with the FTC and
the Antitrust Division of the DOJ of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in this Agreement, together with all required
documentary attachments thereto.

ARTICLE 17

MISCELLANEOUS

     17.1) Entire Agreement; Amendments. This Agreement, the Other Agreements,
and the Exhibits and Schedules referred to each such agreement, constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede all previous understandings, arrangements and agreements with
respect to the subject matter hereof, whether written or oral. The Parties
acknowledge that the Exhibits and Schedules referred to in this Agreement and
the Other Agreements are being simultaneously delivered by the Parties on or
before the Execution Date and are incorporated herein by reference. Any
amendment or modification to this Agreement shall be made in writing signed by
both Parties.

     17.2) Notices. Any consent or notice required or permitted to be given or
made under this Agreement by one of the Parties to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery or courier), by a next Business Day delivery service of a
nationally recognized overnight courier service or by courier, postage prepaid
(where applicable), addressed to such other Party at its address or facsimile
number indicated below, or to such other address or facsimile number as the
addressee shall have last furnished in writing to the addressor in accordance
with this Section 17.2 and shall be effective upon receipt by the addressee.

52



--------------------------------------------------------------------------------



 

      If to Nastech:   Nastech Pharmaceutical Company, Inc.
45 Adams Avenue
Hauppauge, New York 11788
Attention: Office of the President
Facsimile No.: (631)-273-0252

      If to Pharmacia:   Pharmacia & Upjohn Company
100 Route 206 North
Peapack, New Jersey 07977
Attention: Vice President and Associate General Counsel
Facsimile No.: (908) 901-1862

      with a copy to:   Pharmacia & Upjohn Company
100 Route 206 North
Peapack, New Jersey 07977
Attention: Senior Vice President — Global Licensing
Facsimile: (908) 901-1813

     17.3) Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement to
the extent such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, provided, however, that the Party so
affected shall use Commercially Reasonable and Diligent efforts to avoid or
remove or mitigate such causes of non-performance, and shall continue
performance with reasonable dispatch whenever such causes are removed. Each
Party shall provide the other Parties with prompt written notice of any delay or
failure to perform that occurs by reason of force majeure. The Parties shall
mutually seek a resolution of the delay or the failure to perform in good faith.

     17.4) Compliance with Export Regulations. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with applicable export Laws.

     17.5) Choice of Law; Jurisdiction. This Agreement shall be governed and
interpreted in all respects under the laws of the State of New York, without
regard to principles of conflict of laws, except matters of intellectual
property law, which shall be determined in accordance with the intellectual
property laws relevant to the intellectual property in question. The provisions
of the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or the Supply Agreement or any subject
matter hereof or thereof. Except as expressly provided in this Section 17.5 with
respect to interim equitable relief, and subject to the provisions of
Article 13, any action or proceeding arising out of or relating to this
Agreement, or any of the transactions contemplated hereby, shall be brought
exclusively in the courts of the State of New York, or the United States
District Court for the Southern District of New York, located in the Borough of
Manhattan, City of New York, and the respective appellate courts with respect
thereto, and the Parties hereby irrevocably consent to the personal jurisdiction
and venue of the foregoing courts with respect to all such actions and
proceedings and waive all defenses

53



--------------------------------------------------------------------------------



 



inconsistent with the terms of this Section 17.5. Each Party hereby further
irrevocably waives, to the fullest extent permitted by applicable Law, all
rights to trial by jury in any such action or proceeding, whether based upon
contract, statute, tort or otherwise. The Parties hereby acknowledge that a
breach of its obligations may cause irreparable harm and that damages as a
remedy for any such breach may be inadequate. The Parties hereby agree that, in
the event of any such breach, in addition to all other available remedies under
this Agreement (which, except as and to the extent otherwise expressly herein
provided shall be cumulative and not exclusive of any rights or other remedies
in equity or in law), the non-breaching Party shall have the right to seek
interim equitable relief in an appropriate forum to enforce such obligations.

     17.6) Assignment. This Agreement may not be assigned or otherwise
transferred by any Party without the consent of the other Party, such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
either Nastech or Pharmacia may, without such consent, assign its rights and
obligations under this Agreement (a) to any Affiliate, provided such interest
shall be retransferred to the relevant Party if such entity ceases to be an
Affiliate of such Party, and provided further that the assigning Party shall
guarantee the performance of such Affiliate, (b) in connection with a merger,
consolidation or sale of substantially all of such Party’s assets to a Third
Party of good financial standing; provided, however, that such Party’s rights
and obligations under this Agreement shall be assumed by its successor in
interest in any such transaction and shall not be transferred separate from all
or substantially all of its other business assets, including without limitation
those business assets that are the subject of this Agreement or (c) if a Party
or its Affiliates divests a Collaboration Product in order to comply with the
Law or the requirements of any governmental agency or authority as a result of
merger or acquisition, provided,that (i) the assignee shall be of good financial
standing, and (ii) [*]. In cases where Pharmacia is required to obtain Nastech’s
consent to a proposed assignment or other transfer pursuant to the provisions of
this Section 17.6, it shall not be unreasonable for Nastech to withhold such
consent if the proposed Third Party assignee is engaged in the development,
marketing, sales, or other commercialization of [*] in the Field. Any permitted
successor, assignee or other transferee hereunder shall assume all rights and
obligations of its predecessor, assignor or other transferor under this
Agreement; accordingly, all references to the predecessor, assigning or
transferring Party shall be deemed references to the successor, assignee or
transferee to whom the Agreement is so transferred or assigned. Any purported
assignment or other transfer not in compliance with this Section 17.6 will be
null and void.

     17.7) Consequences of a Triggering Event.

      a)   If a Triggering Event occurs at any time during the period from the
Execution Date until [*], Pharmacia shall promptly notify Nastech in writing.
Upon the



--------------------------------------------------------------------------------

    [*] Certain portions of this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment with respect
to such omitted portions has been requested.

54



--------------------------------------------------------------------------------



 



          written request of Nastech delivered to Pharmacia [*], the Parties
shall promptly meet to discuss in good faith [**]

     17.8) Non-Solicitation. After the Execution Date and until the expiration
or termination of this Agreement, neither Party or its Affiliates shall solicit
any employee of the other Party or its Affiliates with whom it has come in
contact or interacted for the purposes of the performance of this Agreement to
leave the employment of the other Party and accept employment with the first
Party.

     17.9) Joint Committees. Members of the Development Oversight Committee, the
Commercialization Committee and any subcommittees thereof shall be, and shall
remain, employees of Nastech or Pharmacia, as the case may be.

     17.10) No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

     17.11) Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

     17.12) Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect in any jurisdiction, the invalid,
illegal or unenforceable of one or several provisions of this Agreement shall
not affect the validity of this Agreement as a whole. The Parties shall make a
good faith effort to replace the invalid or unenforceable provision with a valid
one which in its economic effect is most consistent with the invalid or
unenforceable one. If the invalid, illegal or unenforceable provisions are of
such essential importance to this Agreement that it is to be reasonably assumed
that the Parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions, the Parties shall negotiate in good faith
an orderly termination of this Agreement consistent with the principles set out
in Article 12.

     17.13) No Consequential Damages. UNLESS RESULTING FROM A PARTY’S WILLFUL
MISCONDUCT, NEITHER PARTY HERETO WILL BE LIABLE FOR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS
RIGHTS OR PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, INCLUDING WITHOUT LIMITATION
LOST PROFITS, ANTICIPATED PROFITS, LOST GOODWILL, LOST REVENUE, LOST PRODUCTION,
LOST CONTRACTS AND LOST OPPORTUNITY, ARISING FROM OR RELATING TO ANY BREACH OF
THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS
SECTION 17.13 IS INTENDED TO LIMIT OR RESTRICT ANY PAYMENT OBLIGATION OR THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.



--------------------------------------------------------------------------------

    [**] Information contained on approximately three pages has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
Treatment with respect to such information has been requested.

55



--------------------------------------------------------------------------------



 



     17.14) General Provisions.

      a)   Any amendment or waiver of this Agreement shall not be binding on the
Parties unless set out in writing, expressly to amend or waive this Agreement,
and signed by each of the Parties.

      b)   No person or entity other than Nastech, Pharmacia or their respective
Affiliates, Sublicensees and permitted assignees hereunder shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

      c)   A waiver (whether express or implied) by one of the Parties of any of
the provisions of this Agreement or of any breach of or default by the other
Party in performing any of those provisions shall not constitute a continuing
waiver and that waiver shall not prevent the waiving Party from subsequently
enforcing any of the provisions of this Agreement not waived or from acting on
any subsequent breach of or default by the other Party under any of the
provisions of this Agreement.

      d)   Each Party undertakes, at the request and cost of the other, to
execute all documents and to do all other acts, which may be reasonably
necessary to give full effect to this Agreement.

      e)   Each Party shall pay its costs and expenses incurred by it in
connection with the entering into and completion of this Agreement.

      f)   It is expressly agreed that for tax, legal or other purposes (i) this
Agreement or any portion of this Agreement shall not be considered to be a
partnership agreement, and (ii) the relationship between the two Parties shall
not constitute a partnership, joint venture or agency. Neither Nastech nor
Pharmacia shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior consent of the other Party to do so.

      g)   This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

     [17.15) Employees and Agents. Each Party shall be responsible for all acts,
errors and omissions of its Affiliates, and in the case of Pharmacia its
Sublicensees, as well as such Party’s and its Affiliates’ employees acting
within the scope of their employment, in each case which relate to this
Agreement and which would constitute a breach of this Agreement if done directly
by such Party..

     17.16) Patent Markings on Collaboration Product. All Units of Collaboration
Product offered for sale by Pharmacia or any of its Sublicensees, and all
packaging materials

56



--------------------------------------------------------------------------------



 



used in connection therewith, shall feature a clear and conspicuous display of
all patent and other restrictive and proprietary notices and legends applicable
to the Nastech Technology in conformity with customary industry practice and
applicable Law. All such notices shall include the number of any applicable
Patents and identify Nastech (or where a Joint Patent, Nastech and Pharmacia) or
its designee as the Patent owner.

     17.17) Whole Agreement. Each Party acknowledges that in entering into this
Agreement it has not relied on any representation, warranty, collateral contract
or other assurance (except those expressly set out in this Agreement or the
Other Agreements together with the Exhibits and Schedules) made by or on behalf
of any other Party before the signature of this Agreement. Each Party waives all
rights and remedies which, but for this Section, might otherwise be available to
it in respect of any such representation, warranty, collateral contract or other
assurance..

57



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

  PHARMACIA & UPJOHN COMPANY   By: 
                                                               
                           Christopher Coughlin
       Executive Vice President and
       Chief Financial Officer   NASTECH PHARMACEUTICAL COMPANY, INC  
By:                                                             
                         Name:                                             
                                   Title:
                                                                                
 



58



--------------------------------------------------------------------------------



 



SCHEDULE A

NASTECH OWNED PATENTS

     Intranasally Delivered Apomorphine Technology & Patents and/or Applications
Technology

Patent Portfolio of Nastech

                                   
Title
  Inventor(s)   Application No   Filing Date   Priority  
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]    
[*]
    [*]       [*]       [*]       [*]  



--------------------------------------------------------------------------------

    [*] Certain portions of this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment with respect
to such omitted portions has been requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE B

TARGET PRODUCT PROFILE

[*]



--------------------------------------------------------------------------------

    [*] Information contained on approximately one and one-quarter pages
(beginning on this page) has been omitted and filed separately with the
Securities and Exchange Commission. Confidential Treatment with respect to such
information has been requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.4

[*]



--------------------------------------------------------------------------------

    [*] Information contained on approximately two pages (beginning on this
page) has been omitted and filed separately with the Securities and Exchange
Commission. Confidential Treatment with respect to such information has been
requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3

[*]



--------------------------------------------------------------------------------

    [*] Information contained on approximately two pages (beginning on this
page) has been omitted and filed separately with the Securities and Exchange
Commission. Confidential Treatment with respect to such information has been
requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5

ONGOING PRE-CLINICAL AND CLINICAL STUDIES]

[*]



--------------------------------------------------------------------------------

    [*] Certain portions of this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment with respect
to such omitted portions has been requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1

EXAMPLE OF ROYALTY CALCULATION

[*]



--------------------------------------------------------------------------------

    [*] Certain portions of this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment with respect
to such omitted portions has been requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.5

Assumptions:



--------------------------------------------------------------------------------

    [*] Certain portions of this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential Treatment with respect
to such omitted portions has been requested.

 